 

EXHIBIT 10.57

 

 

 

 

 

 

 

 

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

 

 

STARWOOD O.C. PORTFOLIO I, L.L.C.,

a Delaware limited liability company,

 

AS LANDLORD

 

 

 

AND

 

STARBASE CORPORATION,

a Delaware corporation,

 

 

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

DEFINITIONS

  

1

2.

  

LEASE GRANT

  

2

3.

  

CONDITION OF PREMISES; DECLARATION OF COMMENCEMENT; LANDLORD’S WORK

  

2

4.

  

USE

  

3

5.

  

RENTAL

  

3

6.

  

SECURITY DEPOSIT

  

3

7.

  

SERVICES TO BE FURNISHED BY LANDLORD

  

4

8.

  

INCREASED TAXES

  

5

9.

  

GRAPHICS

  

5

10.

  

REPAIRS AND ALTERATIONS BY TENANT

  

5

11.

  

USE OF ELECTRICAL SERVICES BY TENANT

  

6

12.

  

ENTRY BY LANDLORD

  

6

13.

  

ASSIGNMENT AND SUBLETTING

  

6

14.

  

MECHANIC’S LIENS

  

7

15.

  

PROPERTY INSURANCE

  

8

16.

  

LIABILITY INSURANCE

  

8

17.

  

WORKER’S COMPENSATION INSURANCE

  

8

18.

  

INDEMNITY

  

9

19.

  

CASUALTY DAMAGE

  

9

20.

  

DAMAGES FROM CERTAIN CAUSES

  

9

21.

  

CONDEMNATION

  

10

22.

  

HAZARDOUS SUBSTANCES

  

10

23.

  

AMERICANS WITH DISABILITIES ACT

  

10

24.

  

EVENTS OF DEFAULT/REMEDIES

  

11

25.

  

TENANT REMEDIES

  

13

26.

  

NO WAIVER

  

13

27.

  

EVENT OF BANKRUPTCY

  

13

28.

  

PEACEFUL ENJOYMENT

  

14

29.

  

SUBSTITUTION

  

14

30.

  

HOLDING OVER

  

14

31.

  

SUBORDINATION TO MORTGAGE

  

15

32.

  

ESTOPPEL CERTIFICATE

  

15

33.

  

ATTORNEYS’ FEES

  

15

34.

  

NOTICE

  

15

35.

  

SEVERABILITY

  

16

36.

  

RECORDATION

  

16

37.

  

GOVERNING LAW

  

16

38.

  

FORCE MAJEURE

  

16

39.

  

TIME OF PERFORMANCE

  

16

40.

  

TRANSFERS BY LANDLORD

  

16

41.

  

COMMISSIONS

  

16

42.

  

JOINT AND SEVERAL LIABILITY

  

16

43.

  

AUTHORITY

  

16

44.

  

FINANCIAL CONDITION OF TENANT

  

16

45.

  

EFFECT OF DELIVERY OF THIS LEASE

  

16

46.

  

ENTIRE AGREEMENT

  

16

47.

  

NO PRESUMPTION AGAINST DRAFTING PARTY

  

16

48.

  

LANDLORD’S LIEN

  

17

49.

  

WARRANTY WAIVER

  

17

50.

  

OPTION TO EXTEND

  

1

51.

  

RIGHT TO LEASE ADDITIONAL SPACE

  

2

52.

  

OPTIONS

  

2

53.

  

ENTRY BY LANDLORD

  

3

54.

  

TENANT CONTEST OF GOVERNMENTAL REQUIREMENT

  

3

55.

  

COMPLIANCE BY LANDLORD

  

3

56.

  

MAINTENANCE AND REPAIR BY LANDLORD

  

3

57.

  

EXCLUSIONS FROM BASIC COSTS

  

3

 

-i-



--------------------------------------------------------------------------------

 

BASIC LEASE INFORMATION

(Office Lease Agreement)

 

Landlord: Starwood O.C. Portfolio I, L.L.C., a Delaware limited liability
company

 

   

A.

  

Building: ten (10) story building located at 4 Hutton Centre, Santa Ana,
California, 92707

   

B.

  

Address (for notices):

  

201 East Sandpointe Avenue, Suite 440


Santa Ana, California 92707


Attn: Building Manager

   

C.

  

Building Manager:

   

D.

  

Telephone: (714) 540-5655

   

E.

  

Facsimile: (714) 540-6957

 

 

Tenant: StarBase Corporation, a Delaware corporation

 

    A.         Premises: Initially, the vacant shell space as identified on
Exhibit “B” hereto located on the eighth (8th) floor of the

                 Building as described in the Lease. From and after the
Expansion Space Commencement Date, the Premises shall

                 include the Expansion Space described below.

 

        Expansion Space: The space known as Suite No. 800 as identified on
Exhibit “B” hereto located on the eighth (8th)

        floor of the Building as described in the Lease.

 

      B.           Address (for notices):

 

Prior to occupancy:

 

After occupancy:

StarBase Corporation

 

StarBase Corporation

18872 MacArthur Boulevard

 

4 Hutton Centre

Suite 3000

 

Santa Ana, California  92707

Irvine, California  92612

 

Attn: DOUG NORMAN

Attn: DOUG NORMAN

 

Telephone: (___) ___ -___        

Telephone: (717) 442-4445

 

Facsimile: (___) ___ - ___        

Facsimile: (717) 442-4482

   

Base Rental:

 

   

Months

 

Monthly Rent

 

Annual Rent

Premises

 

1-60

 

$8,402.95

 

$100,835.40

Expansion Space:

 

1-43*

 

$40,711.20

 

$488,534.40

--------------------------------------------------------------------------------

* Measured from the Expansion Space Commencement Date - Months 17 -60 of the
Lease Term

 

Security Deposit:

  

$8,402.95 due and payable upon execution of the Lease, to be increased by
$40,711.20 upon the Expansion Space Commencement Date for a total at such time
of $49,114.15. Tenant shall also provide Landlord with letter(s) of credit as
provided in Paragraph 6 as additional security.

Prepaid Rental:

  

$8,402.95 due and payable upon execution of the Lease.

Expense Base:

  

Actual Basic Costs for calendar year 1998 (the “Base Year”).

 

Commencement Date: Estimated to be October 1, 1998 for the Premises and February
23, 2000 for the Expansion Space (the “Expansion Space Commencement Date”); to
be determined pursuant to Exhibit “D”, subject to modification pursuant to
Paragraph 3(a) of the Lease.

 

Lease Term: A period of sixty (60) months for the Premises and forty-three (43)
months for the Expansion Space measured from the Commencement Date and the
Expansion Space Commencement Date, respectively, to end concurrently; provided
that if the Commencement Date is a date other than the first day of a calendar
month, the Lease Term shall consist of sixty (60) calendar months in addition to
the remainder of the calendar month in which the Commencement Date occurs.
Tenant shall have an option to extend the Term for one (1) five (5) year period
as provided in Paragraph 50.

 

Approximate Area in the Premises:  4,099 square feet of Rentable Area (3,647
s.f. of Usable area).

 

Approximate Area in the Expansion Space:  16,963 square feet of Rentable Area
(15,091 s.f. of Usable area).

 

Approximate Rentable Area in the Building:  203,144 square feet of Rentable
Area.

 

 

- 1 -



--------------------------------------------------------------------------------

 

After-Hours Charges: After-hours charges payable by Tenant as of the
Commencement Date shall be as follows:

 

Air conditioning                $50.00 per hour.

 

Parking: From the Commencement Date through the Expansion Space Commencement
Date, a total of Sixteen (16) parking spaces (twelve (12) unreserved and four
(4) reserved); from and after the Expansion Space Commencement Date, a total of
eighty-four (84) parking spaces, (seventy-six (76) unreserved and eight (8)
reserved), all subject to the terms of the Lease including Exhibit “E”.

 

Broker(s): Grubb & Ellis, representing Tenant.

 

Guarantor(s): None.

 

Permitted Use: General office.

 

EXHIBIT “A”

  

PROPERTY DESCRIPTION

 

EXHIBIT “B”

  

OUTLINE AND LOCATION OF PREMISES

 

EXHIBIT “C”

  

PAYMENT OF EXCESS BASIC COST

 

EXHIBIT “D”

  

WORK LETTER AGREEMENT

 

EXHIBIT “E”

  

PARKING

 

EXHIBIT “F”

  

CERTIFICATE OF INSURANCE FOR TENANT

 

EXHIBIT “G”

  

NOTICE OF COMMENCEMENT DATE

 

EXHIBIT “H”

  

RULES AND REGULATIONS

 

EXHIBIT “I”

  

OMITTED

 

The foregoing Basic Lease Information shall be construed in conjunction with the
references thereto contained in other provisions of the Lease and shall be
limited by such other provisions. Each reference in the Lease to any of the
foregoing Basic Lease Information shall be construed to incorporate each term
set forth hereinabove as so limited. In the event of any conflict between any
Basic Lease Information and the Lease, the terms of the Lease shall control.

 

-2-



--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT

 

This Office Lease Agreement (the “Lease”), is made and entered into as of the
30th day of June, 1998 (the “Effective Date”), between STARWOOD O.C. PORTFOLIO
I, L.L.C., a Delaware limited liability company (“Landlord”) and STARBASE
CORPORATION, a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.

 

(a) “Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant’s Pro Rata Share of the
square footage of the “Common Areas” and the “Service Areas” (as defined below).
For purposes of the Lease it is agreed and stipulated by both Landlord and
Tenant that the Approximate Rentable Area in the Premises is as set forth in the
Basic Lease Information. The Approximate Rentable Area in the Building is as
specified in the Basic Lease Information. The estimates of Rentable Area within
the Premises and within the Building as set forth herein may be revised at
Landlord’s election if Landlord’s architect determines such estimate to be
inaccurate in any material degree after examination of the final drawings of the
Premises and the Building.

 

(b) “Base Rental” shall mean the base rental described in the Basic Lease
Information which is payable by Tenant during the Lease Term, all as adjusted
pursuant to Exhibit “C” and Paragraph 5 hereto. The Base Rental due for the
first month during the Lease Term (referred to in the Basic Lease Information as
the prepaid rent) has been deposited with Landlord by Tenant contemporaneously
with the execution hereof.

 

(c) “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit “C” attached
hereto.

 

(d) “Building” shall mean the office building described in the Basic Lease
Information and located upon the real property (the “Property”) described in
Exhibit “A” attached hereto and incorporated herein together with all
appurtenances thereto, including but not limited to the parking garage which
serves such Building, if any. Landlord shall have the right, exercisable without
notice and without liability to any Tenant to change the name and street address
of the Building.

 

(e) “Building Standard”, when used herein, shall mean the type, brand, quality
and/or quantity of materials Landlord designates from time-to-time to be the
minimum quality and/or quantity to be used in the Building or the exclusive
type, grade, quality and/or quantity of material to be used in the Building and
shall include, but not be limited to, the Building Standard Materials defined in
the Work Letter Agreement attached hereto as Exhibit “D”, if any.

 

(f) “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day and the additional holidays
specified in 1(p) below.

 

(g) “Commencement Date” shall mean the date that the Term of this Lease
commences as determined in accordance with the terms of Exhibit “D” (except as
the same may be delayed pursuant to the provisions of Paragraph 3(a) hereof).
The estimated Commencement Date is specified in the Basic Lease Information. The
Commencement Date shall be confirmed by the Notice of Commencement Date attached
hereto as Exhibit “G”.

 

(h) “Common Areas” shall mean those areas devoted to corridors, elevator foyers,
mail rooms, restrooms, mechanical rooms, elevator mechanical rooms, property
management office, janitorial closets, electrical and telephone closets, vending
areas, and lobby areas (whether at ground level or otherwise), and other similar
facilities provided for the common use or benefit of tenants generally and/or
the public.

 

(i) “Default Rate” means the lower of (i) ten percent (10%) or (ii) the Maximum
Rate.

 

(j) “Expansion Space” shall mean that suite of offices located within the
Building, outlined in Exhibit “B” to this Lease and described in the Basic Lease
Information. The Expansion Space is stipulated for all purposes to contain the
“Rentable Area” specified in the Basic Lease Information.

 

(k) “Expansion Space Commencement Date” shall mean the date that the Term of
this Lease commences with respect to the Expansion Space as determined in
accordance with the terms of Exhibit “D” (except as the same may be delayed
pursuant to the provisions of Paragraph 3(a) hereof). The estimated Expansion
Space Commencement Date is specified in the Basic Lease Information. The
Expansion Space Commencement Date shall be confirmed by the Notice of
Commencement Date attached hereto as Exhibit “G”.

 

-1-



--------------------------------------------------------------------------------

 

(l) “Guarantor(s)” shall mean the parties or parties specified in the Basic
Lease Information and any other party required by Landlord to guarantee Tenant’s
obligations under the Lease, if any.

 

(m) “Landlord’s Work” means that certain Building and/or tenant improvement
work, if any, which Landlord is to perform or cause to be performed pursuant to
Exhibit “D” to prepare the Premises for Tenant’s occupancy.

 

(n) “Lease Term” shall mean the period specified in the Basic Lease Information;
provided that if the Commencement Date is a date other than the first day of a
calendar month, the Lease Term shall be measured from the first day of the next
succeeding calendar month and there shall be added to the Lease Term the
remainder of the calendar month in which the Commencement Date occurs.

 

(o) “Maximum Rate”, when used herein, shall mean the greatest of the rates of
interest from time-to-time permitted under applicable federal and state law. To
the extent of the applicable state and federal law, the Maximum Rate shall be
the highest permitted rate based upon the “indicated rate ceiling”, but to the
extent now or hereafter permitted by law, Landlord may from time-to-time
implement, withdraw and reinstate any ceiling as an alternative to the indicated
rate ceiling, including the right to reinstate the indicated rate ceiling.

 

(p) “Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 12:00 p.m. on Saturdays, exclusive of
the normal business holidays of New Years Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day and any other
two holidays as the Landlord in its sole discretion may designate.

 

(q) “Premises” shall mean the suite of offices located within the Building and
outlined on Exhibit “B” to this Lease. The Premises are stipulated for all
purposes to contain the “Rentable Area” specified in the Basic Lease
Information. From and after the Expansion Space Commencement Date, the term
“Premises” as used throughout this Lease shall mean and include the initial
Premises and the Expansion Space.

 

(r) “Prime Rate” shall mean the per annum interest rate announced by and quoted
in the Wall Street Journal from time-to-time (whether or not charged in each
instance) as its prime or base rate

 

(s) “Project” means the Property, all improvements on the Property including
without limitation the Building and any parking area or facilities thereon, and
any adjacent land (and the improvements thereon) owned or leased by Landlord and
used for additional parking for the benefit of the Building.

 

(t) “Security Deposit” shall mean the sum described in the Basic Lease
Information to be deposited by Tenant as security for Tenant’s obligations under
this Lease, unless increased at some future time pursuant to the terms herein.

 

(u) “Service Areas” shall mean those areas within the outside walls of the
Building used for stairs, elevator shafts, flues, vents, stacks, pipe shafts and
other vertical penetrations (but shall not include any such areas for the
exclusive use of a particular tenant).

 

(v) “Tenant’s Pro Rata Share” means the ratio of Tenant’s Rentable Area to the
Rentable Area of the Building as determined by Landlord.

 

(w) “Tenant’s Work” means that certain work of improvement, if any, which Tenant
is to perform or cause to be performed pursuant to Exhibit “D” to prepare the
Premises for Tenant’s occupancy.

 

2. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises including the Expansion
Space.

 

3. Condition of Premises; Declaration of Commencement Date; Landlord’s Work.

 

(a) Subject to and upon the terms and conditions set forth in this Lease, this
Lease shall be effective as of the Effective Date and shall continue in force
until the Commencement Date and thereafter for the duration of the Lease Term.
Notwithstanding the Commencement Date provided in Paragraph 1(g) of this Lease,
Tenant’s obligation to pay rent and the Lease Term shall not commence until
Landlord has substantially completed all Landlord Work to be performed by
Landlord as set forth in the Work Letter Agreement attached hereto as Exhibit
“D”; provided, however, that if Landlord shall be delayed in substantially
completing said Landlord Work as a result of any Tenant Delay, as defined in the
Work Letter Agreement, then the commencement of the Lease Term and the payment
of rent shall be accelerated by the number of days of such Delay but in no event
shall such commencement be prior to the Estimated Commencement Date stipulated
in the Basic Lease Information.

 

(b) The taking of possession of the Premises by Tenant shall be conclusive
evidence against Tenant that, except for the completion of any punch list items
to be done or corrected by Landlord, (i) Tenant warrants and represents to
Landlord that it has conducted its own independent investigation of the Premises
and that Landlord’s Work is completed and the Premises are suitable for the
purpose for which the same are leased, subject to any latent defect which is not
discoverable upon reasonable inspection, (ii) the Property and the Building and
each and every part and appurtenance thereof are in good and satisfactory
condition, except for any latent defect which is not discoverable upon a
reasonable inspection, and (iii) Tenant

 

-2-



--------------------------------------------------------------------------------

waives any defects in the Premises and its appurtenances and in all other parts
of the Building and the appurtenances thereto, except for any latent defect
which is not discoverable upon a reasonable inspection.

 

4. Use. The Premises shall be used for office purposes (the “Permitted Use”) and
for no other purpose. Tenant agrees not to use or permit the use of the Premises
for any purpose which is illegal, dangerous to life, limb or property or which,
in Landlord’s sole judgment, creates a nuisance or which would increase the cost
of insurance coverage with respect to the Building. If there shall be any
increase in the cost of insurance coverage with respect to the Building which
results from Tenant’s particular acts or particular conduct of business (and not
the mere use of the Premises for office purposes), then such acts shall be
deemed to be a default hereunder and Tenant hereby agrees to pay the amount of
such increase on demand. Acceptance of such payment shall not constitute
Landlord’s waiver of such default or of any of Landlord’s rights or remedies
hereunder. Tenant will conduct its business and control its agents, servants,
employees, customers, licensees, and invitees in such a manner as not to
interfere with, annoy or disturb other tenants or Landlord in the management of
the Building. Tenant will maintain the Premises in a clean and healthful
condition, and comply with all laws, ordinances, orders, rules and regulations
of any governmental entity with reference to the use, interior, non-structural
condition or occupancy of the Premises. Tenant, at its expense, will comply with
the rules and regulations of the Building adopted and altered by Landlord from
time-to-time (provided any future rules or alterations thereof are reasonable
and non-discriminatory) and will cause all of its agents, employees, invitees
and visitors to do so. A copy of the existing rules and regulations is attached
hereto as Exhibit “H” and made a part hereof. Tenant agrees not to commit or
allow any waste to be committed on any portion of the Premises, and at the
termination of this Lease to deliver up the Premises to Landlord in as good a
condition as at the Commencement Date, ordinary wear and tear excepted.

 

5. Rental.

 

(a) Tenant covenants and agrees to pay to Landlord during the Lease Term,
without any setoff or deduction except as otherwise expressly provided herein,
the Base Rental, and all such other sums of money as shall become due hereunder
as additional rent, all of which are sometimes herein collectively called
“rent.” In the event of nonpayment of any rent, Landlord shall be entitled to
exercise all such rights and remedies as are herein provided in the case of the
nonpayment of Base Rental. Except as otherwise provided herein, the annual Base
Rental for each calendar year or portion thereof during the Lease Term, together
with Tenant’s Pro Rata Share of any Excess Basic Costs payable pursuant to
Exhibit “C” hereof, shall be due and payable in advance in twelve (12) equal
installments on the first day of each calendar month during the initial Term of
this Lease and any extensions or renewals hereof, and Tenant hereby agrees to
pay such Base Rental and any adjustments thereto to Landlord at Landlord’s
address provided herein (or such other address as may be designated by Landlord
in writing from time-to-time) monthly, in advance, and without notice or demand.
If the Term of this Lease commences on a day other than the first day of a month
or terminates on a day other than the last day of a month, then the installments
of Base Rental and any adjustment thereto for such month or months shall be
prorated, based on the number of days in such month. The Base Rental for the
first partial month, if any, shall be payable at the beginning of said period.
All such payments shall be by a good and sufficient check (subject to
collection) drawn on a bank reasonably acceptable to Landlord. No payment by
Tenant or receipt or acceptance by Landlord of a lesser amount than the correct
installment of rent due under this Lease shall be deemed to be other than a
payment on account of the earliest rent due hereunder, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance or pursue any other
remedy provided by this Lease or applicable law. The acceptance by Landlord of
an installment of rent on a date after the due date of such payment shall not be
construed to be a waiver of Landlord’s right to declare a default for any other
late payment. If Tenant fails to timely pay any three (3) installments of rent,
Landlord at its sole option may (i) require Tenant to pay rent (as estimated by
Landlord, if necessary) quarterly in advance, and, in such event, all future
payments shall be made on or before the due date in cash or by cashier’s check
or money order, and the delivery of Tenant’s collectible personal or corporate
check shall no longer constitute payment thereof, or (ii) Landlord. may require
that Tenant deposit an additional Security Deposit equal to three (3) months
rent, from which Landlord, at his or her sole discretion, may satisfy any future
late payments made by Tenant, and Tenant shall be required to maintain such
additional Security Deposit levels throughout the remaining Term as described in
subsection (ii) above, then Tenant shall have five (5) days to deposit such
additional Security Deposit as required above. Nothing in this section shall
relieve Tenant from its duties to pay Late Charges (as defined below). Any
acceptance of Tenant’s collectible personal or corporate check thereafter by
Landlord shall not be construed as a waiver of the requirement that such
payments be made in cash or by cashier’s check or money order. All amounts
received by Landlord from Tenant hereunder shall be applied first to the
earliest accrued and unpaid rent then outstanding.

 

(b) To the extent allowed by law, all installments of rent not paid when due
shall bear interest at the Default Rate from the date due until paid; and, in
addition, all installments of rent not paid within seven (7) days of when due
and payable shall incur a Late Charge equal to five percent (5%) of the
outstanding balance due, provided, Landlord shall not impose a late charge for
the first late payment in any calendar year unless Tenant shall fail to pay such
late installment within seven (7) days of written notice from Landlord of
non-payment.

 

(c) In addition to Base Rental payable hereunder, commencing January 1, 1999 for
the Premises and September 23, 2000 for the Expansion Space, Tenant shall pay
monthly as additional rent Tenant’s Pro Rata Share of the Excess Basic Costs
over the Base Year Basic Costs in accordance with the provisions of Exhibit “C”
attached hereto and incorporated herein for all purposes.

 

6. Security Deposit. The Security Deposit in the amount specified in the Basic
Lease Information shall be held by Landlord without liability for interest and
as security for the performance by Tenant of Tenant’s covenants and obligations
under this Lease including but not limited to those set forth in Paragraph

 

-3-



--------------------------------------------------------------------------------

10 hereof, It being expressly understood that the Security Deposit shall not be
considered an advance payment of rent or a measure of Tenant’s liability for
damages in case of default by Tenant. Landlord may, from time-to-time, without
prejudice to any other remedy and without waiving such default, use the Security
Deposit to the extent necessary to cure any default of Tenant hereunder, after
notice to Tenant of such default. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to Its original amount. If Tenant is not in
default at the termination of this Lease, the balance of the Security Deposit
remaining after any such application shall be returned by Landlord to Tenant. If
Landlord transfers its Interest In the Premises during the Term of this Lease,
Landlord may assign the Security Deposit to the transferee and thereafter shall
have no further liability for the return of such Security Deposit. Tenant agrees
to look solely to such transferee or assignee or successor thereof for the
return of the Security Deposit. Landlord and its successors and assigns shall
not be bound by any actual or attempted assignment or encumbrance of the
Security Deposit by Tenant. If Tenant is in default under this Lease more than
three (3) times within any twelve-month period, irrespective of whether or not
such default is cured, then, without limiting Landlord’s other rights and
remedies provided for in the Lease or at law or equity, the Security Deposit
shall automatically be increased by an amount equal to the greater of: (i) three
(3) times the original Security Deposit, or (ii) three (3) months Base Rental.
Such additional Security Deposit shall be paid by Tenant to Landlord forthwith
on demand. On or before the Expansion Space Commencement Date, as a condition to
Landlord’s obligation to deliver the Expansion Space to Tenant, Tenant shall
deposit with Landlord, without notice or demand, an additional Forty Thousand
Seven Hundred Eleven Dollars and 20/100 ($40,711.20), for a Security Deposit
totaling Forty-Nine Thousand One Hundred Fourteen Dollars and 15/100
($49,114.15).

 

In addition to the Security Deposit, within fourteen (14) days after execution
of this Lease, Tenant shall provide Landlord with an irrevocable letter of
credit (“Letter of Credit”) in the amount of One Hundred Seventeen Thousand
Seven Hundred Seventy-Eight and 62/100 Dollars ($117,778.62). In the event
Tenant fails to deliver said Letter of Credit to Landlord within the fourteen
(14) day period set out in this Paragraph 6, such nondelivery shall be deemed to
be an event of default under this Lease and Landlord shall be entitled to
exercise all such rights and remedies as are herein provided. Said Letter of
Credit will be reduced by one-third (1/3) annually over the first three (3)
years of the initial Lease Term. If Tenant’s net worth is less than Two Million
Dollars ($2,000,000.00) upon the Expansion Space Commencement Date, then, on or
before the Expansion Space Commencement Date, as a condition to Landlord’s
obligation to deliver the Expansion Space to Tenant, Tenant shall provide an
additional irrevocable letter of credit in the amount of One Hundred Sixty-Five
Thousand Three Hundred Ninety-Eight and 89/100 Dollars ($165,398.89) (the
“Expansion Space Letter of Credit”).

 

The Letters of Credit shall be issued by a commercial bank having its principal
office within the Southern California area and shall be capable of being drawn
upon at a location in Southern California reasonably acceptable to Landlord. In
all cases, the identity of the issuer of the Letters of Credit shall be subject
to the approval of Landlord, in its solo and absolute discretion. The form of
the Letters of Credit shall be subject to the review and approval of Landlord,
in its sole and absolute discretion, and the Letters of Credit shall contain
language allowing Landlord to draw upon the Letters of Credit upon presentation
to the issuer of Landlord’s written statement that Landlord is entitled to the
funds represented by such Letter of Credit in accordance with the terms of this
Lease. Notification of or approval by Tenant prior to any drawing upon a Letter
of Credit shall not be required. The Letters of Credit shall each be for an
original term of not less than one (1) year and shall permit, if appropriate
based upon the length of the remaining Term of the Lease, Landlord to draw in
full upon the Letter of Credit unless Tenant furnishes to Landlord, at least
thirty (30) days prior to the expiration of the Letter of Credit in question,
either an extension of the Letter of Credit from the Issuer or a substitute
Letter of Credit consistent with the requirements of this paragraph, in either
case so that Landlord has in its possession at all times during the Term and for
a period of at least two (2) weeks after Landlord recovers and accepts
possession of the Premises a valid Letter of Credit capable of being drawn upon
in compliance with this paragraph.

 

Landlord and Tenant agree that Landlord may draw upon the Letters of Credit
without notice to Tenant upon the occurrence or nonoccurrence of any event
entitling Landlord under this Lease to apply any portion of the Security
Deposit. Landlord shall return the Letters of Credit to Tenant at such time as
Landlord is obligated to return the Security Deposit to Tenant pursuant to the
terms of this Lease. In the event of a sale or other disposition of the
Premises, Landlord may require that Tenant furnish to Landlord’s transferee a
substitute or amended Letter of Credit, naming such transferee as the
beneficiary.

 

7. Services to be Furnished by Landlord. Landlord agrees to furnish Tenant the
following services:

 

(a) Hot and cold water at those points of supply provided for general use of
tenants in the Building, central heat and air conditioning in season, at such
temperatures and in such amounts as are considered by Landlord to be standard or
as required by governmental authority to accommodate building standard occupant
lighting and electrical loads; provided, however, heating and air conditioning
service at times other than for Normal Business Hours for the Building shall be
furnished on a floor-by-floor basis only upon the written request of Tenant
delivered to Landlord prior to 3:00 p.m. at least one (1) Business Day in
advance of the date for which such usage is requested. Tenant shall bear the
entire cost of additional service as set forth in the Basic Lease Information
and subject to change from time-to-time. All additional heating ventilating and
air conditioning required (if any) to accommodate Tenant’s design shall be
installed at the Tenant’s expense. The cost of operation and maintenance of the
equipment shall be the responsibility of the Tenant. Utilities for any
additional HVAC use including electrical power, and hot or chilled water shall
be separately metered and the cost of the meters, maintenance thereof, and the
cost of the utilities shall be at Tenant’s expense.

 

(b) Routine maintenance and electric lighting service for all Common Areas and
Service Areas of the Building in the manner and to the extent deemed by Landlord
to be standard.

 

-4-



--------------------------------------------------------------------------------

 

(c) Basic janitor services on Business Days; provided, however, if Tenant’s
floor covering or other improvements require special treatment, Tenant shall pay
the additional cleaning cost attributable thereto as additional rent upon
presentation of a statement therefor by Landlord.

 

(d) Subject to the provisions of Paragraph 11 hereof, facilities to provide
electrical current required by Tenant in its use and occupancy of the Premises.

 

(e) Fluorescent and incandescent bulb and ballast replacement in the Premises,
Common Areas and Service Areas.

 

(f) Elevators for ingress and egress to and from the floor of the Premises
during Normal Business Hours and with at least one elevator available at all
other times.

 

(g) Personnel specified by Tenant shall have access to the Premises twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year.
Access control to the Building during other than Normal Business Hours shall be
provided in such form as Landlord deems appropriate. Tenant shall cooperate
fully In Landlord’s efforts to maintain access control to the Building and shall
follow all regulations promulgated by Landlord with respect thereto.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TENANT EXPRESSLY ACKNOWLEDGES
AND AGREES THAT LANDLORD IS NOT WARRANTING THE EFFICACY OF ANY ACCESS PERSONNEL,
SERVICE, PROCEDURES OR EQUIPMENT AND THAT TENANT IS NOT RELYING AND SHALL NOT
HEREAFTER RELY ON ANY SUCH PERSONNEL, SERVICE, PROCEDURES OR EQUIPMENT. LANDLORD
SHALL NOT BE RESPONSIBLE OR LIABLE IN ANY MANNER FOR FAILURE OF ANY ACCESS
PERSONNEL, SERVICES, PROCEDURES OR EQUIPMENT TO PREVENT, CONTROL, OR APPREHEND
ANYONE SUSPECTED OF CAUSING PERSONAL INJURY OR DAMAGE IN, ON OR AROUND THE
PROJECT.

 

Landlord shall have the right at any time and from time-to-time during the Lease
Term to contract for service from any company or companies providing electricity
service (“Service Provider”). Tenant shall cooperate with Landlord and the
Service Provider at all times and, as reasonably necessary, shall allow Landlord
and Service Provider reasonable access to the Building’s electric lines,
feeders, risers, wiring, and any other machinery within the Premises. Landlord
shall in no way be liable or responsible for any loss, damage, or expense that
Tenant may sustain or incur by reason of any change, failure, interference,
disruption, or defect in the supply or character of the electric energy
furnished to the Premises, or if the quantity or character of the electric
energy supplied by the Service Provider is no longer available or suitable for
Tenant’s requirements, no such change, failure, defect, unavailability, or
unsuitability shall constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of rent, or relieve
Tenant from any of its obligations under the Lease. Landlord may, but is not
obligated to, provide additional services hereunder; provided, however, that if
Landlord does provide such extra services, Tenant agrees to pay a ten percent
(10%) administration fee for the provisions of such services.

 

Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of these defined services
in whole or in part, resulting from adherence to laws, regulations and
administrative orders, force majeure or any other causes beyond the reasonable
control of Landlord shall not render Landlord liable in any respect nor be
construed as an eviction of Tenant, nor work an abatement of rent, nor relieve
Tenant from the obligation to fulfill any covenant or agreement hereof. Should
any of the equipment or machinery used in the provision of such services for any
cause cease to function properly, Landlord shall use reasonable diligence to
repair such equipment or machinery but, except as otherwise expressly provided
herein, Tenant shall have no claim for offset, abatement of rent or damages or
termination of this Lease on account of an interruption in service thereby or
resulting therefrom. Except as expressly provided herein, Landlord shall not be
required to make any repairs to or maintain the Premises.

 

8. Increased Taxes. Except as otherwise provided in the Work Letter Agreement
attached hereto as Exhibit “D”, all installations and improvements now or
hereafter placed on or in the Premises shall be subject to the provisions of
Paragraph 10 hereof and shall be for Tenant’s account and at Tenant’s cost (and
Tenant shall pay ad valorem taxes and increased insurance thereon or
attributable thereto), which cost shall be payable by Tenant to Landlord upon
demand as additional rent. Such additional rent shall not be construed as
including taxes assessed against improvements in the Premises which are subject
to personal property taxes. Such personal property taxes shall remain the sole
responsibility of the Tenant.

 

9. Graphics. Landlord shall provide and install, at Tenant’s cost, all letters
or numerals on the exterior of the Premises; all such letters and numerals shall
be in the standard graphics for the Building and no others shall be used or
permitted on the Premises without Landlord’s prior written consent. Tenant
acknowledges that the standard Building graphics are acceptable to Tenant.
Except for Tenant’s suite number and/or identity sign on or at the entry doors
of the Premises described herein above, Tenant shall have no right to place any
sign upon the Premises, the Building or elsewhere within the Project or which
can be seen from outside the Premises.

 

10. Repairs and Alterations by Tenant. Tenant covenants and agrees with
Landlord, at Tenant’s own cost and expense, to keep the Premises in good
condition and repair and to repair or replace any damage done to the Building,
or any part thereof, caused by Tenant or Tenant’s agents, servants, employees,
customers, licensees, or invitees. Tenant further covenants and agrees that such
repairs shall restore the Building to as good a condition as it was in prior to
such damage and that such repairs shall be effected in compliance with all
applicable laws. If Tenant fails to make such repairs or replacements promptly,
Landlord may, at its option, make such repairs or replacements, and Tenant shall
pay the cost thereof to the Landlord on demand as additional rent. Tenant agrees
with Landlord not to make or allow to be made any alterations to the Premises,
install any vending machines on the Premises, or place signs on the Premises
which are visible from

 

-5-



--------------------------------------------------------------------------------

outside the Premises, without first obtaining the written consent of Landlord in
each such instance, which consent may be refused or given on such conditions as
Landlord may elect, provided Landlord shall not unreasonably withhold its
consent to any non-structural interior additions, alterations or improvements,
the cost of which do not exceed $5,000 in cumulative costs during any one (1)
calendar year, as long as such additions, alterations or improvements do not
affect the Building equipment, plumbing, electrical or other systems and Tenant
provides Landlord with notice of and any plans and specifications (if any) for
such improvements at least ten (10) days prior to the commencement of any such
alterations or improvements. Tenant agrees to keep the areas visible from
outside the Premises in a neat, clean and attractive condition at all times. All
paint, wall coverings, signs, artwork, floor materials, floor coverings,
furniture and other articles visible from outside the Premises and the
arrangement, style, color and appearance thereof, and any changes thereto shall
be approved in advance of installation by Landlord, in its sole and absolute
discretion. Tenant agrees not to place anything in the Premises which exceeds
the weight bearing capacity of the structure without prior written consent of
the Landlord, which may be withheld in Landlord’s sole discretion. Any and all
alterations, additions, improvements, attached furniture, equipment, fixtures,
and any unattached or movable equipment, furniture, trade fixtures or other
personalty which was acquired with funds provided by or on behalf of Landlord
installed on or located in or around the Premises shall become the property of
Landlord upon termination of this Lease. In addition, all other personal
property which shall remain in the Premises for more than five (5) days
following either the termination of this Lease or the entry of the Premises by
Landlord following Tenant’s default hereunder shall, at Landlord’s option,
become the property of Landlord. Landlord may, nonetheless, require Tenant to
remove such fixtures, furniture, trade fixtures, equipment, improvements,
alterations, additions and personal property, including but not limited to
telephone, data, and or network cabling, installed on or located in the Premises
as are designated by Landlord (the “Required Removables”) at Tenant’s sole cost.
Notwithstanding the foregoing, Tenant shall not be required to remove any Tenant
Improvements to be installed in the Premises or Expansion Space pursuant to
Exhibit “D”. If Landlord so elects, and Tenant falls to remove the Required
Removables, Landlord may remove the Required Removables at Tenant’s cost, and
Tenant shall pay Landlord on demand, or Landlord may deduct from Tenant’s
Security Deposit, all costs Incurred In removing, storing and/or disposing of
the Required Removables. Landlord, at its sole option, shall inspect any and all
alterations and repairs made by or on behalf of the Tenant. All costs associated
with the inspection and testing of such alterations or repairs shall be
reimbursed to Landlord by Tenant within ten (10) days of such demand.
Notwithstanding the terms of this Lease to the contrary, the terms of this
Paragraph shall survive the expiration or earlier termination of this Lease.

 

11. Use of Electrical Services by Tenant. Tenant’s use of electrical services
furnished by Landlord shall not exceed, either in voltage, rated capacity, or
overall load that which is standard for the Building. If Tenant requests that it
be allowed to consume electrical services in excess of Building Standards,
Landlord may refuse to consent to such usage or may consent upon such conditions
as Landlord elects.

 

12. Entry by Landlord. Tenant agrees to permit Landlord or its agents or
representatives to enter into and upon any part of the Premises at all
reasonable hours after reasonable prior notice under the circumstances (and in
emergencies at all times, by any means Landlord may deem proper, and without
liability therefor) to inspect the same, or to show the Premises to prospective
purchasers, mortgagees, tenants, or insurers, or to clean or make repairs,
alterations or additions thereto, and Tenant shall not be entitled to any
abatement or reduction of rent by reason thereof.

 

13. Assignment and Subletting.

 

(a) Tenant shall not assign, sublease, transfer or encumber this Lease or any
interest therein or grant any license, concession, or other right of occupancy
of the Premises or any portion thereof or otherwise permit the use of the
Premises or any portion thereof by any party other than Tenant (any of which
events is hereinafter called an “assignment”) without the prior written consent
of Landlord, which consent Landlord shall not unreasonably withhold. Any such
attempted assignment in violation of the terms and covenants of this Paragraph
shall, in Landlord’s sole and absolute discretion, be voidable. Consent by
Landlord to one or more assignments shall not operate as a waiver of Landlord’s
rights as to any subsequent assignments. In addition, Tenant shall not, without
Landlord’s consent, publicly offer to assign the Lease nor advertise the Lease
for assignment in any media, including but not limited to newspapers,
periodicals, radio, television, circulars or brochures. If Tenant or any agent,
representative or broker acting on behalf of Tenant or with Tenant’s knowledge
violates the provisions of the foregoing sentence, in addition to all of the
remedies which Landlord may have at law, in equity, or pursuant to the terms of
this Lease, Landlord shall be entitled to seek injunctive relief preventing such
action and Tenant shall be responsible for all costs incurred by Landlord in
connection with seeking such injunctive relief.

 

(b) If Tenant requests Landlord’s consent to an assignment or sublease, Tenant
shall submit to Landlord, in writing, the name of the proposed assignee or
subtenant and the nature and character of the business of the proposed assignee
or subtenant, the term, use, rental rate and all other material terms and
conditions of the proposed assignment or sublease, including, without
limitation, evidence satisfactory to Landlord that the proposed assignee or
subtenant is financially responsible. Landlord shall within thirty (30) days
after Landlord’s receipt of such written request and information either (i)
consent to or refuse to consent to such assignment or sublease in writing (but
no such consent to an assignment or sublease shall relieve Tenant or any
guarantor of Tenant’s obligations under this Lease of any liability hereunder),
(ii) in the event of a proposed assignment of this Lease or a proposed sublease
of the entire Premises for the entire remaining Term of this Lease, terminate
this Lease effective the first to occur of ninety (90) days following written
notice of such termination or the date that the proposed assignment or proposed
sublease would have come into effect. If Landlord should fail to notify Tenant
in writing of its decision within such thirty (30) day period after the later of
the date Landlord is notified in writing of the proposed assignment or sublease
or the date Landlord has received all required information concerning the
proposed assignee or subtenant and the proposed assignment or sublease, Landlord
shall be deemed to have refused to consent to such assignment or sublease, and
to have elected to keep this Lease in full force and effect. If Landlord
consents to any such assignment or sublease, the

 

-6-



--------------------------------------------------------------------------------

assignment shall be on a form approved by Landlord, and Tenant shall pay
Landlord: (i) a Five Hundred Dollar ($500.00) fee for all costs expenses
incurred by Landlord in connection with the review and approval of such
documentation and (ii) any attorneys’ fees incurred in connection with the
review and approval of such documentation. In no event shall the proposed
assignee or subtenant be an existing occupant of any space in the Building or an
affiliate of such occupant.

 

(c) Except in connection with a “Permitted Transfer” as described below, all
cash or other proceeds of any assignment of Tenant’s interest in this Lease
and/or the Premises, whether consented to by Landlord or not, shall be paid to
Landlord notwithstanding the fact that such proceeds exceed the rentals called
for hereunder, unless Landlord agrees to the contrary In writing, and Tenant
hereby assigns all rights it might have or ever acquire in any such proceeds to
Landlord. In addition to the rent hereunder, Tenant hereby covenants and agrees
to pay to Landlord all rent and other consideration which it receives which is
in excess of the rent payable hereunder within ten (10) days following receipt
thereof by Tenant, This covenant and assignment shall benefit Landlord and its
successors in ownership of the Building and shall bind Tenant and Tenant’s
heirs, executors, administrators, personal representatives, successors and
assigns. In addition to any other rights and remedies which Landlord may have
hereunder, at law or in equity, if Tenant has failed to pay any rent due
hereunder on or before five (5) days following the date on which it is due,
Landlord shall have the right to contact any assignee and require that from that
time forward all payments made pursuant to the assignment shall be made directly
to the Landlord. Any assignee of Tenant’s interest in this Lease (all such
assignees being hereinafter referred to as “Successors”), by occupying the
Premises and/or assuming Tenant’s obligations hereunder, shall be deemed to have
assumed liability to Landlord for all amounts paid to persons other than
Landlord by such Successors in consideration of any such assignment in violation
of the provisions hereof.

 

(d) If Tenant is a corporation and if at any time during the Lease Term the
person or persons who own the voting shares at the time of the execution of this
Lease cease for any reason, including but not limited to merger, consolidation
or other reorganization involving another corporation, to own a majority of such
shares or if Tenant is a partnership and if at any time during the Lease Term
the general partner or partners who own the general partnership interests in the
partnership at the time of the execution of this Lease, cease for any reason to
own a majority of such interests (except as the result of transfers by gift,
bequest or inheritance to or for the benefit of members of the immediate family
of such original shareholder(s) or partner(s)), such an event shall be deemed to
be an assignment. The preceding sentence shall not apply whenever Tenant is a
corporation, the outstanding stock of which is listed on a recognized security
exchange, or if at least eighty percent (80%) of its voting stock is owned by
another corporation, the voting stock of which is so listed.

 

(e) Tenant shall, despite any permitted assignment or sublease, remain directly
and primarily liable for the performance of all the covenants, duties, and
obligations of Tenant hereunder and Landlord shall be permitted to enforce the
provisions of this Lease against Tenant or any assignee or sublessee without
demand upon or proceeding in any way against any other person. Moreover, if the
rental due and payable by a sublessee (or a combination of the rental payable
under such sublease, plus any bonus or other consideration thereof incident
thereto) exceeds the Rent payable under this Lease, or if, with respect to a
permitted assignment, permitted license, or other transfer by Tenant permitted
by Landlord, the consideration payable to Tenant by the assignee, licensee or
other transferee exceeds fifty percent (50%) of the Rent payable under this
Lease, after deducting Tenant’s costs (including tenant improvements and broker
costs), then Tenant shall be bound and obligated to pay Landlord all such excess
rental and other excess consideration within ten (10) days following receipt
thereof by Tenant from such sublessee, assignee, licensee or other transferee,
as the case may be.

 

(f) Notwithstanding anything to the contrary contained in this Paragraph 13,
Tenant may assign this Lease or sublet the Premises or any portion thereof (each
of the following a “Permitted Transfer”) to any corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from a merger or consolidation with Tenant, or to any person or entity
which acquires all the assets of Tenant’s business as a going concern
(collectively, “Permitted Transferee”), provided that: (a) at least twenty (20)
days prior to such transfer, Tenant delivers to Landlord a current financial
statement and financial statements for the preceding two (2) years for the
Permitted Transferee, and such other information concerning the business
background and financial condition of the Permitted Transferee as Landlord may
reasonably request; (b) if an assignment, the assignee assumes, in full, the
obligations of Tenant under this Lease (or if a sublease, the sublessee of a
portion of the Premises or Term assumes, in full, the obligations of Tenant with
respect to such portion); (c) the financial net worth of the Permitted
Transferee is not less than that of Tenant as of the date of execution of this
Lease and as of the date of such transfer; (d) Tenant remains fully liable under
this Lease; and (e) the use of the Premises under Article 8 remains unchanged.
No Permitted Transfer pursuant to this Subparagraph (f) shall release Tenant of
Tenant’s obligations under this Lease or alter the primary liability of Tenant
to pay the rent and to perform all other obligations to be performed by Tenant
hereunder. In any event, Tenant’s Letters of Credit shall remain in place unless
Landlord shall specifically consent to the cancellation of such Letters of
Credit in connection with any such transfer.

 

14. Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic’s or other liens against the Premises, the Building, or the Property.
If any such lien is attached to the Premises, the Building, or the Property,
then, in addition to any other right or remedy of Landlord, Landlord may, but
shall not be obligated to, discharge the same. Any amount paid by Landlord for
any of the aforesaid purposes including, but not limited to, attorneys’ fees,
shall be paid by Tenant to Landlord promptly on demand as additional rent. If
Landlord does consent to the performance of any labor or the furnishing of any
materials to the Premises, the Building, or the

 

-7-



--------------------------------------------------------------------------------

Property by any party, which consent must be in writing, Tenant shall be
responsible for insuring that all such persons procure and maintain insurance
coverage against such risks, in such amounts and with such companies as Landlord
may require, including, but not limited to, Builder’s Risk and Worker’s
Compensation insurance. Tenant shall within ten (10) days of receiving such
notice of lien or claim (i) have such lien or claim released or (ii) deliver to
Landlord a bond in form, content, amount and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the
indemnitees (as defined in Paragraph 18) against all costs and liabilities
resulting from such lien or claim and the foreclosure or attempted foreclosure
thereof.

 

15. Property Insurance.

 

(a) Landlord shall maintain fire and extended coverage insurance on the Building
and the Premises in such amounts as Landlord elects. The cost of such insurance
shall be included as a part of the Basic Costs, and payments for losses
thereunder shall be made solely to Landlord or the mortgagees of Landlord as
their interests shall appear.

 

(b) Tenant shall maintain at its expense, in an amount equal to full replacement
cost, fire and extended coverage insurance on all of its personal property,
including removable trade fixtures and leasehold and tenant improvements,
located in the Premises and in such additional amounts as are required to meet
Tenant’s obligations pursuant to Paragraph 19 hereof and with deductibles in an
amount reasonably satisfactory to Landlord. Tenant shall furnish certificates of
such insurance, as outlined in Exhibit “F”, and such other evidence satisfactory
to Landlord of the maintenance and timely renewal of such insurance, and Tenant
shall obtain and deliver to Landlord a written obligation on the part of each
insurer to notify Landlord at least thirty (30) days prior to the modification,
cancellation or expiration of such insurance policies. If Tenant does not
deliver to Landlord a policy or certificate evidencing such insurance at least
twenty (20) days prior to the expiration date of each expiring policy, Landlord
may obtain such insurance as Landlord may reasonably require to protect
Landlord’s interest (which obtaining of insurance shall not be deemed to be a
waiver of Tenant’s default hereunder). The cost to Landlord of obtaining such
policies, plus an administrative fee in the amount of fifteen percent (15%) of
the cost of such policies shall be paid by Tenant to Landlord as additional rent
upon demand.

 

(c) Landlord and Tenant hereby waive on behalf of themselves and their
respective insurers (none of which shall ever be assigned any such claim or be
entitled thereto due to subrogation or otherwise) any and all rights of
recovery, claim, action, or cause of action, against the other, its agents,
officers, and employees and Building Manager, for any loss or damage that may
occur to the Premises, or any improvements thereto or the Building of which the
Premises are a part, or any improvements thereto, or any personal property
therein, by reason of fire, the elements, or any other cause(s) which are, or
could be, insured against under the terms of the standard fire and extended
coverage insurance policies referred to in this Paragraph 15, regardless of
whether such insurance is actually maintained and regardless of the cause or
origin of the damage involved, including sole, joint or concurrent, negligence
of the other party, its agents, officers, employees, or Building Manager.

 

16. Liability Insurance.

 

(a) Tenant and Landlord shall each maintain during the Term of this Lease a
policy or policies of commercial general liability insurance (including
endorsement or separate policy for owned or non-owned automobile liability) with
respect to the respective activities of each in the Building and the Project,
with the premiums thereon fully paid on or before the due date, issued by and
binding upon an insurance company or companies approved by Landlord. Such
insurance shall afford minimum protection of not less than $1,000,000.00 per
occurrence per person coverage for bodily injury, property damage, personal
injury, or combination thereof. The term “personal injury” herein used means
false arrest, detention or imprisonment, malicious prosecution, wrongful entry,
libel and slander. If only a combined single limit coverage is available, it
shall be for at least $1,000,000.00 per occurrence with an umbrella policy of at
least $5,000,000.00 combined single limit per occurrence. Tenant’s insurance
policy shall name Landlord, and Building Manager as an additional insured and
shall include coverage for the contractual liability of Tenant to indemnify
Landlord and Building Manager pursuant to Paragraph 18 of this Lease and shall
have deductibles in an amount reasonably satisfactory to Landlord. Tenant shall
furnish certificates of such insurance, as outlined in Exhibit “F”, and such
other evidence satisfactory to Landlord of the maintenance of all insurance
coverages required hereunder, and Tenant shall obtain a written obligation on
the part of each insurance company to notify Landlord at least thirty (30) days
before cancellation of or a material change to any such insurance. All such
insurance policies shall be in form and issued by companies reasonably
satisfactory to Landlord.

 

(b) Tenant hereby waives subrogation on its behalf and on behalf of its insurer,
to the extent subrogation on a paid claim can be legally waived prior to loss by
contract between the parties, with respect to any payment made by such insurer
under any liability policy. Landlord shall not be liable to the Tenant or any
insurance company (by way of subrogation or otherwise) insuring the Tenant for
any loss or damage for bodily injury or personal injury, or any resulting loss
of income, or losses from worker’s compensation laws or benefits, even though
such loss or damage might have been occasioned by the negligence of Landlord,
its agents or employees, or Building Manager, if any such loss or damage is
covered by insurance benefiting the party suffering such loss or damage or was
required to be covered by insurance pursuant to this Lease.

 

17. Worker’s Compensation Insurance.

 

(a) Tenant shall obtain and maintain in force worker’s compensation in full
compliance with all applicable state and federal laws and regulations and
covering all employees of Tenant and employer’s liability insurance of not less
than $500.000 to cover Tenant’s liability to its employees. Tenant shall furnish
certificates of such insurance and such other evidence satisfactory to Landlord
of the maintenance of all insurance coverages required hereunder, and Tenant
shall obtain a written obligation on the part of each

 

-8-



--------------------------------------------------------------------------------

insurance company to notify Landlord at least thirty (30) days before
cancellation of or a material change to any such insurance. All such insurance
policies shall be in form and issued by companies reasonably satisfactory to
Landlord.

 

(b) Tenant hereby waives subrogation on its behalf and on behalf of its insurer,
to the extent subrogation on a paid claim can be legally waived prior to loss by
contract between the parties, with respect to any payment made pursuant to a
worker’s compensation policy. Landlord shall not be liable to the Tenant or any
insurance company (by way of subrogation or otherwise) insuring the Tenant for
any loss or damage for bodily injury or personal injury, or any resulting loss
of income, or losses from worker’s compensation laws and benefits, even though
such loss or damage might have been occasioned by the negligence of Landlord,
its agents or employees, or Building Manager, if any such loss or damage is
covered by insurance benefiting the party suffering such loss or damage or was
required to be covered by insurance pursuant to this Lease.

 

18. Indemnity. Neither Landlord nor any of its officers, directors, employees,
Building Manager, or agents shall be liable to Tenant, or to Tenant’s agents,
servants, employees, customers, licensees, or invitees for any injury to person
or damage to property caused by any act, omission, or neglect of Tenant, its
agents, servants, employees, customers, invitees, licensees or any other person
entering the Building or upon the Property under the invitation of Tenant or
arising out of the use of the Property, Building or Premises by Tenant and the
conduct of its business or out of a default by Tenant in the performance of its
obligations hereunder. Tenant hereby indemnifies and holds Landlord and its
officers, directors, employees, Building Manager and agents (“Indemnitees”)
harmless from all liability and claims for any property damage, or bodily injury
or death of, or personal injury to, a person in or on the Premises, or at any
other place, including the Property or the Building, caused, in whole or in
part, by Tenant, its employees, agents, servants, customers, invitees or
licensees and this indemnity shall be enforceable to the full extent whether or
not such liability and claims are the result of the sole, joint or concurrent
acts, negligent or intentional, or otherwise, of Tenant, or its employees,
agents, servants, customers, invitees or licensees. Such indemnity for the
benefit of Indemnitees shall be enforceable even if indemnitees, or any one or
more of them have or has caused or participated in causing such liability and
claims by their joint or concurrent acts, negligent or intentional, or
otherwise. Landlord shall in no event be liable to Tenant for any consequential
damages or for loss of revenue or income and Tenant waives any and all claims
for any such damages. Notwithstanding the terms of this Lease to the contrary,
the terms of this Paragraph shall survive the expiration or earlier termination
of this Lease.

 

19. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord’s sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty), or if
less than two (2) years of the Lease Term remain, or if any mortgagee of
Landlord’s should require that the insurance proceeds payable as a result of a
casualty be applied to the payment of the mortgage debt, or in the event of any
material uninsured loss to the Building, Landlord may, at its option, terminate
this Lease by notifying Tenant in writing of such termination within ninety (90)
days after the date of such casualty. If Landlord does, not thus elect to
terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to restore the Building, and the improvements located within the
Premises, if any, for which Landlord had financial responsibility pursuant to
the Work Letter Agreement attached hereto as Exhibit “D” (except that Landlord
shall not be responsible for delays not within the control of Landlord), to
substantially the same condition in which it was immediately prior to the
happening of the casualty. Notwithstanding the foregoing, Landlord’s obligation
to restore the Building, and the improvements located within the Premises, if
any, for which Landlord had financial responsibility pursuant to the Work Letter
Agreement, shall not require Landlord to expend for such repair and restoration
work more than the insurance proceeds actually received by the Landlord as a
result of the casualty and Landlord’s obligation to restore shall be further
limited so that Landlord shall not be required to expend for the repair and
restoration of the improvements located within the Premises, if any, for which
Landlord had financial responsibility pursuant to the Work Letter Agreement,
more than the dollar amount of the Allowance, if any, described in the Work
Letter Agreement. When the repairs described in the preceding two sentences have
been completed by Landlord, Tenant shall complete the restoration of all
improvements, including furniture, fixtures and equipment, which are necessary
to permit Tenant’s reoccupancy of the Premises. Except as set forth above, all
cost and expense of reconstructing the Premises shall be borne by Tenant, and
Tenant shall present Landlord with evidence satisfactory to Landlord of Tenant’s
ability to pay such costs prior to Landlord’s commencement of repair and
restoration of the Premises. Tenant shall not be entitled to receive any credit
or payment with respect to any portion of the Reconstruction Allowance not
actually spent upon restoration of the Premises. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of rent during the time and to the extent the Premises are unfit
for occupancy. This Lease sets forth the terms and conditions upon which this
Lease may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Civil Code Section 1932,
Subsection 2, and Section 1933, Subsection 4 (and any successor statutes thereof
permitting the parties to terminate this Lease as a result of any damage or
destruction).

 

20. Damages from Certain Causes. Landlord shall not be liable to Tenant for any
injury to person or damage to property sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in the
Premises or any other portion of the Building caused by the Premises or any
other portion of the Building becoming out of repair or by defect in or failure
of equipment, pipes, or wiring, or by broken glass, or by the backing up of
drains, or by gas, water, steam, electricity, or oil leaking, escaping or
flowing into the Premises (except where due to Landlord’s willful failure to
make repairs required to be made pursuant to other provisions of this Lease,
after the expiration of a reasonable time after written notice to Landlord of
the need for such repairs), nor shall Landlord be liable to Tenant for any loss
or damage that may be occasioned by or through the acts or omissions of other
tenants of the Building or of any other persons

 

-9-



--------------------------------------------------------------------------------

whomsoever, including, but not limited to riot, strike, insurrection, war, court
order, requisition, order of any governmental body or authority, acts of God,
fire or theft.

 

21. Condemnation. If the whole or any substantial part of the Premises, or if
the Building or any portion thereof which would leave the remainder of the
Building unsuitable for use as an office building comparable to its use on the
Commencement Date, shall be taken or condemned for any public or quasi-public
use under governmental law, ordinance or regulation, or by right of eminent
domain, or by private purchase in lieu thereof, then Landlord may, at its
option, terminate this Lease and the rent shall be abated during the unexpired
portion of this Lease, effective when the physical taking of said Premises or
said portion of the Building shall occur, If this lease is not terminated, the
rent for any portion of the Premises so taken or condemned shall be abated
during the unexpired Term of this Lease effective when the physical taking of
said portion of the Premises shall occur, All compensation awarded for any such
taking or condemnation, or sale proceeds in lieu thereof, shall be the property
of Landlord, and Tenant shall have no claim thereto, the same being hereby
expressly waived by Tenant, except for any portions of such award or proceeds
which are specifically allocated by the condemning or purchasing party for the
taking of or damage to trade fixtures of Tenant, which Tenant specifically
reserves to itself.

 

22. Hazardous Substances. Tenant hereby represents and warrants to Landlord the
following:

 

(a) No toxic or hazardous substances or wastes, pollutants or contaminants
(including, without limitation, asbestos, urea formaldehyde, the group of
organic compounds known as polychlorinated biphenyis, petroleum products
including gasoline, fuel oil, crude oil and various constituents of such
products, radon, or any hazardous substance as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. 9601-9657, as amended (collectively, “Environmental Pollutants”) other
than customary office supplies and cleaning supplies stored and handled within
the Premises in accordance with all applicable laws, will be generated, treated,
stored, released or disposed of, or otherwise placed, deposited in or located on
the Project, and no activity shall be taken on the Project, by Tenant, its
agents, employees or contractors, that would cause or contribute to (i) the
Project or any part thereof to become a generation, treatment, storage or
disposal facility within the meaning of or otherwise bring the Premises within
the ambit of the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42
U.S.C. 5901 et. seq., or any similar state law or local ordinance, (ii) a
release or threatened release of toxic or hazardous wastes or substances,
pollutants or contaminants, from the Project or any part thereof within the
meaning of, or otherwise result in liability in connection with the Premises
within the ambit of, CERCLA, or any similar state law or local ordinance, or
(iii) the discharge of pollutants or effluents into any water source or system,
the dredging or filling of any waters, or the discharge into the XXX of any
emissions, that would require a permit under the Federal Water Pollution Control
Act, 33 U.S.C. 1251 et. seq., or the Clean Air Act, 42 U.S.C. 7401 et. seq., or
any similar state law or local ordinance.

 

(b) Tenant agrees to indemnify and hold Indemnitees (as defined in Paragraph 18
herein) harmless from and against, and to reimburse Indemnitees with respect to,
any and all claims, demands, causes of action, losses, damages, liabilities,
costs and expenses (including attorneys’ fees and court costs) of any and every
kind or character, known or unknown, fixed or contingent, asserted against or
incurred by Landlord at any time and from time-to-time by reason of or arising
out of the breach of any representation or warranty contained in Paragraph 22(a)
above.

 

(c) Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge, whether or not the release is in
quantities that would require, under law, the reporting of such release to a
governmental or regulatory agency.

 

(d) Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of: (i) any written notice of
release of hazardous wastes or substances, pollutants or contaminants on the
Project that is provided by Tenant or any subtenant or other occupant of the
Premises to a governmental or regulatory agency; (ii) any notice of a violation,
or a potential or alleged violation, of any Environmental Law (any federal and
state law or local ordinance discussed in Paragraph 22(a) above) that is
received by Tenant or any subtenant or other occupant of the Premises from any
governmental or regulatory agency; (iii) any inquiry, investigation,
enforcement, cleanup, removal, or other action that is instituted or threatened
by a governmental or regulatory agency against Tenant or any subtenant or other
occupant of the Premises and that relates to the release or discharge of
hazardous wastes or substances, pollutants or contaminants on or from the
Project; (iv) any claim that is instituted or threatened by any third-party
against Tenant or any subtenant or other occupant of the Premises and that
relates to any release or discharge of hazardous wastes or substances,
pollutants or contaminants on or from the Premises; and (v) any notice of the
loss of any environmental operating permit by Tenant or any subtenant or other
occupant of the Premises.

 

Failure to comply with this section shall constitute a material default under
the Lease. Notwithstanding the terms of this Lease to the contrary, the terms of
this Paragraph shall survive the expiration or earlier termination of this
Lease.

 

23. Americans with Disabilities Act. Tenant agrees to comply with all
requirements of the Americans with Disabilities Act (the “ADA”), 42 U.S.C. 12101
et. seq., applicable to the Premises and such other current acts or other
subsequent acts (whether federal or state), which address like issues and any
amendments to the ADA or any such other acts to the extent pertaining to the
occupancy, use, alteration, improvement or business operations of or by Tenant
within the Premises. Tenant agrees to indemnify and hold Landlord harmless from
any and all expenses, liabilities, costs or damages suffered by Landlord as a
result of additional obligations which may be imposed on the Building or the
Property under the ADA or any such acts by virtue of

 

-10-



--------------------------------------------------------------------------------

Tenant’s use, alteration, improvement, business operations and/or occupancy
Tenant acknowledges that it will be wholly responsible for compliance with the
ADA and such other acts even if a provision of this Lease may arguably be
construed as authorizing a violation of the ADA or any such other act. Any such
provision shall be interpreted in a manner which permits compliance with the ADA
and such other acts and is hereby amended to permit such compliance.

 

24. Events of Default/Remedies.

 

(a) The following events shall be deemed to be events of default under this
Lease:

 

(i) Any failure by Tenant to pay when due any Base Rental or other rent payable
by Tenant to Landlord under this Lease which is not cured within three (3) days
of written notice of non-payment; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure, Section 1161 (hereinafter sometimes referred to as a
“Monetary Default”);

 

(ii) Any failure by Tenant (other than a Monetary Default) to comply with any
term, provision or covenant of this Lease, which failure is not cured within ten
(10) days after delivery to Tenant of notice of the occurrence of such failure;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure, Section 1161
and provided further that, if the nature of Tenant’s default is such that more
than ten (10) days are reasonably required for its cure, then Tenant shall not
be deemed to be in default if Tenant shall commence such cure within said ten
(10) day period and thereafter diligently prosecute such cure to completion,
which completion shall occur not later than sixty (60) days from the date of
such notice from Landlord;

 

(iii) Tenant or any Guarantor shall become insolvent, or shall make a transfer
in fraud of creditors, or shall commit an act of bankruptcy or shall make an
assignment for the benefit of creditors, or Tenant or any Guarantor shall admit
in writing its inability to pay its debts as they become due;

 

(iv) Tenant or any Guarantor shall file a petition under any section or chapter
of the United States Bankruptcy Code, as amended, pertaining to bankruptcy, or
under any similar law or statute of the United States or any State thereof, or
Tenant or any Guarantor shall be adjudged bankrupt or insolvent in proceedings
filed against Tenant or any Guarantor thereunder; or a petition or answer
proposing the adjudication of Tenant or any Guarantor as a bankrupt or its
reorganization under any present or future federal or state bankruptcy or
similar law shall be filed in any court and such petition or answer shall not be
discharged or denied within sixty (60) days after the filing thereof;

 

(v) A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or any Guarantor or of the Premises or of any of Tenant’s
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty (60)
days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment;

 

(vi) The leasehold estate hereunder shall be taken on execution or other process
of law in any action against Tenant;

 

(vii) Tenant shall abandon or vacate any substantial portion of the Premises
without the prior written permission of Landlord. If Tenant or any other person
acting on Tenant’s behalf has removed, is removing or has made preparations to
remove (other than in the normal course of business) goods, equipment, fixtures
or other property from the Premises in amounts substantial enough to indicate a
probable intent to abandon or vacate the Premises without the prior written
permission of Landlord, Tenant’s abandonment of the Premises shall be deemed
conclusively established for all purposes;

 

(viii) Tenant shall fail to take possession of and occupy the Premises within
thirty (30) days following the Commencement Date and thereafter conduct its
operations in the Premises for the Permitted Use as set forth in Paragraph 4
hereof;

 

(ix) The liquidation, termination, dissolution, forfeiture of right to do
business or death of Tenant or any Guarantor.

 

(b) Upon the occurrence of any event or events of default under this Lease,
whether enumerated in this Paragraph or not, in addition to all other remedies
that may be available to Landlord at law or in equity, Landlord shall have the
option to pursue any one or more of the following remedies without any notice
(except as expressly prescribed herein) or demand for possession whatsoever (and
without limiting the generality of the foregoing, except as otherwise expressly
provided in this Lease, Tenant hereby specifically waives notice and demand for
payment of rent or other obligations due and waives any and all other notices or
demand requirements imposed by applicable law):

 

(i) Terminate this Lease upon written notice to Tenant, in which event Landlord
may recover from Tenant:

 

(1) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

 

-11-



--------------------------------------------------------------------------------

 

(2) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(3) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized tenant improvement costs;
attorneys’ fees; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant alterations, tenant improvements and any
other items which Tenant is required under this Lease to remove but does not
remove.

 

As used in Paragraph 24(b)(i)(1) and 24(b)(i)(2) above, the “worth at the time
of award” is computed by allowing interest at the Default Rate set forth in
Paragraph 1. As used in Paragraph 24(b)(i)(3) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

If Landlord notifies Tenant of its election to terminate this Lease, Tenant
shall immediately surrender the Premises to Landlord. If Tenant fails to
surrender the Premises upon termination of the Lease hereunder, Landlord may
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying said Premises, or any
part thereof, by force, if necessary, without being liable for prosecution or
any claim of damages therefor, and Tenant hereby agrees to pay to Landlord on
demand the amount of all loss and damage which Landlord may suffer by reason of
such termination, whether through inability to relet the Premises on
satisfactory terms or otherwise, specifically including but not limited to all
Costs of Reletting (hereinafter defined) and any deficiency that may arise by
reason of any reletting.

 

(ii) Without terminating this Lease, enter upon and take possession of the
Premises and expel or remove Tenant or any other person who may be occupying
said Premises, or any part thereof, by force, if necessary, without having any
civil or criminal liability therefor and without terminating this Lease.
Landlord may (but shall be under no obligation to) relet the Premises or any
part thereof for the account of Tenant, in the name of Tenant or Landlord or
otherwise, without notice to Tenant for such term or terms which may be greater
or less than the period which would otherwise have constituted the balance of
the Lease Term and on such conditions (which may include concessions or free
rent) and for such uses as Landlord in its absolute discretion may determine,
and Landlord may collect and receive any rents payable by reason of such
reletting. Tenant agrees to pay Landlord on demand all Costs of Reletting and
any deficiency that may arise by reason of such reletting. Landlord shall not be
responsible or liable for any failure to relet the Premises or any part thereof
or for any failure to collect any rent due upon any such reletting. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate this Lease unless a written
notice of such termination is given to Tenant. If Landlord elects to terminate
Tenant’s right to possession of the Premises without terminating this Lease,
Tenant shall continue to be liable for all rent and Landlord shall use
reasonable efforts to relet the Premises or any part thereof to a substitute
tenant or tenants for a period of time equal to or lesser or greater than the
remainder of the Term on whatever terms and conditions Landlord, in Landlord’s
good faith discretion, deems advisable. For purposes hereof, Landlord shall be
deemed to have used “reasonable efforts” to relet if Landlord places its
customary “For Lease” sign within the Premises and places the Premises for lease
with a reputable broker. In no event shall Landlord be obligated to lease the
Premises in priority to other space within the Building.

 

(iii) Enter upon the Premises, by force, if necessary, without having any civil
or criminal liability therefor, and do whatever Tenant is obligated to do under
the terms of this Lease and Tenant agrees to reimburse Landlord on demand for
any expense which Landlord may incur in thus affecting compliance with Tenant’s
obligations under this Lease together with interest at the Default Rate and
Tenant further agrees that Landlord shall not be liable for any damages
resulting to Tenant from such action, whether caused by the negligence of
Landlord or otherwise.

 

(iv) Continue this Lease in full force and effect, whether or not Tenant shall
have abandoned the Premises. The foregoing remedy shall also be available to
Landlord pursuant to California Civil Code Section 1951.4, and any successor
statute thereof, in the event Tenant has abandoned the Premises. If Landlord
elects to continue this Lease in full force and effect pursuant to this
Paragraph 24(b)(iv), then Landlord shall be entitled to enforce all of its
rights and remedies under this Lease, including the right to recover rent as it
becomes due. Landlord’s election not to terminate this Lease pursuant to this
Paragraph 24(b)(iv) or pursuant to any other provision of this Lease, at law or
in equity, shall not preclude Landlord from subsequently electing to terminate
this Lease or pursuing any of its other remedies. In order to regain possession
of the Premises and to deny Tenant access thereto, Landlord or its agent may, at
the expense and liability of the Tenant, alter or change any or all locks or
other security devices controlling access to the Premises without posting or
giving notice of any kind to Tenant. Landlord shall have no obligation to
provide Tenant a key or grant Tenant access to the Premises so long as Tenant is
in default under this Lease. Tenant shall not be entitled to recover possession
of the Premises, terminate this Lease, or recover any actual, incidental,
consequential, punitive, statutory or other damages or award of attorneys’ fees,
by reason of Landlord’s alteration or change of any lock or other security
device and the resulting exclusion from the Premises of the Tenant or Tenant’s
agents, servants, employees, customers, licensees, invitees or any other persons
from the Premises. Landlord may,

 

-12-



--------------------------------------------------------------------------------

without notice, remove and either dispose of or store, at Tenant’s expense, any
property belonging to Tenant that remains in the Premises after Landlord has
regained possession thereof.

 

(c) For purposes of this Lease, the term “Costs of Reletting” shall mean all
costs and expenses incurred by Landlord in connection with the reletting of the
Premises, including without limitation the cost of cleaning, renovation,
repairs, decoration and alteration of the Premises for a new tenant or tenants,
advertisement, marketing, brokerage and legal fees, the cost of protecting or
caring for the Premises while vacant, the cost of removing and storing any
property located on the Premises, any increase in insurance premiums caused by
the vacancy of the Premises and any other out-of-pocket expenses incurred by
Landlord including tenant inducements such as the cost of moving the new tenant
or tenants and the cost of assuming any portion of the existing lease(s) of the
new tenant(s).

 

(d) Except as otherwise herein provided, no repossession or re-entering on the
Premises or any part thereof pursuant to subparagraph (b) hereof or otherwise
shall relieve Tenant or any Guarantor of its liabilities and obligations
hereunder, all of which shall survive such repossession or re-entering.
Notwithstanding any such repossession or re-entering on the Premises or any part
thereof by reason of the occurrence of an event of default, Tenant will pay to
Landlord the Base Rental and other rent or other sum required to be paid by
Tenant pursuant to this Lease.

 

(e) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief in
case of the violation, or attempted or threatened violation, of any of the
covenants, agreements, conditions or provisions of this Lease, or to a decree
compelling performance of any of the other covenants, agreements, conditions or
provisions of this Lease, or to any other remedy allowed to Landlord at law or
in equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default.

 

(f) This Paragraph 24 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion. To the
extent any provision of applicable law requires some action by Landlord to
evidence or effect the termination of this Lease or to evidence the termination
of Tenant’s right of occupancy, Tenant and Landlord hereby agree that written
notice by Landlord to any of Tenant’s agents, servants or employees, which
specifically sets forth Landlord’s intention to terminate, shall be sufficient
to evidence and effect the termination herein provided for.

 

25. Tenant Remedies. Except to the extent specifically provided herein, Tenant
shall not have the right to an abatement of rent or to terminate this Lease as a
result of Landlord’s default as to any covenant or agreement contained in this
Lease or as a result of the breach of any promise or inducement in connection
herewith, whether in this Lease or elsewhere and Tenant hereby waives such
remedies of abatement of rent and termination. Tenant hereby agrees that
Tenant’s remedies for default hereunder or in any way arising in connection with
this Lease including any breach of any promise or inducement or warranty,
express or implied, shall be limited to suit for direct and proximate damages
(and shall expressly exclude consequential damages and loss of revenue or
income) following delivery of all applicable notices to Landlord required under
this Lease. Notwithstanding anything to the contrary contained in this Lease,
the liability of Landlord to Tenant for any default by Landlord under the terms
of this Lease shall be limited to the interest of Landlord in the Building and
the Property and the rents and proceeds thereof and Tenant agrees to look solely
to Landlord’s interest in the Building and the Property and the rents and
proceeds thereof for the recovery of any judgment against the Landlord, it being
intended that the obligations of Landlord under this Lease (including any actual
or alleged breach or default by Landlord) do not constitute personal obligations
of Landlord or the individual partners, directors, officers, members or
shareholders of Landlord or Landlord’s partners, and Tenant shall not seek
recourse against the individual partners, directors, officers, members or
shareholders of Landlord or against Landlord’s partners or any other persons or
entities having any interest in Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. Tenant hereby
covenants that, prior to the filing of any suit for direct and proximate
damages, it shall give Landlord and all mortgagees whom Tenant has been notified
hold mortgages or deed of trust liens on the Property, Building or Premises
(“Landlord’s Mortgagees”) notice and reasonable time to cure any alleged default
by Landlord.

 

26. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default. Receipt by Landlord of Tenant’s keys to the Premises shall not
constitute an acceptance of surrender of the Premises.

 

27. Event of Bankruptcy. In addition to, and in no way limiting, the other
remedies set forth herein Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then:

 

(a) “Adequate protection” of Landlord’s interest in the Premises pursuant to the
provisions of Section 361 and 363 (or their successor sections) of the
Bankruptcy Code, 11 U.S.C. Paragraph 101, et seq. (such Bankruptcy Code as
amended from time-to-time being herein referred to as the “Bankruptcy

 

-13-



--------------------------------------------------------------------------------

Code”), prior to assumption and/or assignment of the Lease by Tenant shall
include, but not be limited to all (or any part) of the following:

 

(i) the continued payment by Tenant of the Base Rental and all other rent due
and owing hereunder and the performance of all other covenants and obligations
hereunder by Tenant;

 

(ii) the hiring of security guards to protect the Premises if Tenant abandons
and/or ceases operations; such obligation of Tenant only to be effective so long
as Tenant remains in possession and control of the Premises to the exclusion of
Landlord;

 

(iii) the furnishing of an additional/new Security Deposit by Tenant in the
amount of three (3) times the then-current monthly Base Rental and other rent
payable hereunder.

 

(b) “Adequate assurance of future performance” by Tenant and/or any assignee of
Tenant pursuant to Bankruptcy Code Section 365 will include (but not be limited
to) payment of an additional/new Security Deposit in the amount of three (3)
times the then-current Base Rental payable hereunder.

 

(c) Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, shall be deemed without further act or deed
to have assumed all of the obligations of Tenant arising under this Lease on and
after the effective date of such assignment. Any such assignee shall, upon
demand by Landlord, execute and deliver to Landlord an instrument confirming
such assumption of liability.

 

(d) Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of the Landlord under this Lease, whether or not
expressly denominated as “rent”, shall constitute “rent” for the purposes of
Section 502(b)(6) of the Bankruptcy Code.

 

(e) If this Lease is assigned to any person or entity pursuant to the provisions
of the Bankruptcy Code, any and all monies or other considerations payable or
otherwise to be delivered to Landlord (including Base Rentals and other rent
hereunder), shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the bankruptcy estate of Tenant. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust by
Tenant or Tenant’s bankruptcy estate for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

 

(f) If Tenant assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code to any person or entity who shall have made a
bona fide offer to accept an assignment of this Lease on terms acceptable to the
Tenant, then notice of such proposed offer/assignment, setting forth (i) the
name and address of such person or entity; (ii) all of the terms and conditions
of such offer, and (iii) the adequate assurance to be provided Landlord to
assure such person’s or entity’s future performance under the Lease, shall be
given to Landlord by Tenant no later than twenty (20) days after receipt by
Tenant, but in any event no later than ten (10) days prior to the date that
Tenant shall make application to a court of competent jurisdiction for authority
and approval to enter into such assumption and assignment, and Landlord shall
thereupon have the prior right and option, to be exercised by notice to Tenant
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this Lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such persons or
entity, less any brokerage commission which may be payable out of the
consideration to be paid by such person for the assignment of this Lease.

 

(g) To the extent permitted by law, Landlord and Tenant agree that this Lease is
a contract under which applicable law excuses Landlord from accepting
performance from (or rendering performance to) any person or entity other than
Tenant within the meaning of Sections 365(c) and 365(e)(2) of the Bankruptcy
Code.

 

28. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
rent and other sums herein recited to be paid by Tenant and performs all of
Tenant’s covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord’s interest hereunder.

 

30. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease, or if Tenant continues to occupy the Premises
after the termination of Tenant’s right of possession pursuant to Paragraph
24(b) hereof, Tenant shall become a Tenant at sufferance, and, throughout

 

-14-



--------------------------------------------------------------------------------

the first three (3) months of any permitted holdover period, Tenant shall pay
rent equal to one hundred fifty percent (150%) of the Base Rental and,
throughout any remaining permitted holdover period, Tenant shall pay rent equal
to two hundred percent (200%) of the Base Rental and additional rent which would
have been applicable had the Term of this Lease continued through the period of
such holding over by Tenant. No holding over by Tenant or payments of money by
Tenant to Landlord after the expiration of the Term of this Lease shall be
construed to extend the Term of this Lease or prevent Landlord from recovery of
immediate possession of the Premises by summary proceedings or otherwise unless
Landlord has sent written notice to Tenant that Landlord has elected to extend
the term of the Lease. Tenant shall be liable to Landlord for all damage,
including any consequential damage, which Landlord may suffer by reason of any
holding over by Tenant and Tenant shall Indemnify Landlord against any and all
claims made by any other tenant or prospective tenant against Landlord for delay
by Landlord in delivering possession of the Premises to such other tenant or
prospective tenant.

 

31. Subordination to Mortgage. Tenant accepts this Lease subject and subordinate
to any mortgage, deed of trust or other lien presently existing or hereafter
arising upon the Premises, or upon the Building and/or the Property and to any
renewals, modifications, refinancings and extensions thereof, but Tenant agrees
that any such mortgagee shall have the right at any time to subordinate such
mortgage, deed of trust or other lien to this Lease on such terms and subject to
such conditions as such mortgagee may deem appropriate in its discretion. This
clause shall be self-operative and no further instrument of subordination shall
be required. However, Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Premises, or the Building and/or the
Property and Tenant agrees upon demand to execute such further instruments
subordinating this Lease or attorning to the holder of any such liens as
Landlord may request. The terms of this Lease are subject to approval by the
Landlord’s existing lender(s) and any lender(s) who, at the time of the
execution of this Lease, have committed or are considering committing to
Landlord to make a loan secured by all or any portion of the Property, and such
approval is a condition precedent to Landlord’s obligations hereunder. If Tenant
fails to execute any subordination or other agreement required by this Paragraph
promptly as requested, Tenant hereby irrevocably constitutes Landlord as its
attorney-in-fact to execute such instrument in Tenant’s name, place and stead,
it being agreed that such power is one coupled with an interest in Landlord and
is accordingly irrevocable. Tenant agrees that it will from time-to-time upon
request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as so modified), stating the dates to which rent and
other charges payable under this Lease have been paid, stating that Landlord is
not in default hereunder (or if Tenant alleges a default stating the nature of
such alleged default) and further stating such other matters as Landlord shall
reasonably require.

 

32. Estoppel Certificate. Tenant agrees periodically to furnish within ten (10)
days after so requested by Landlord, ground lessor or the holder of any deed of
trust, mortgage or security agreement covering the Building, the Land, or any
interest of Landlord therein, a certificate signed by Tenant certifying: (a)
that this Lease is in full force and effect and unmodified (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications); (b) as to the Commencement Date and the date through
which Base Rental and Tenant’s Estimated Additional Rental have been paid; (c)
that Tenant has accepted possession of the Premises and that any improvements
required by the terms of this Lease to be made by Landlord have been completed
to the satisfaction of Tenant; (d) that except as stated in the certificate no
Rent has been paid more than thirty (30) days in advance of its due date; (e)
that the address for notices to be sent to Tenant is as set forth in this Lease
(or has been changed by notice duly given and is as set forth in the
certificate); (f) that except as stated in the certificate, Tenant, as of the
date of such certificate, has no charge, lien, or claim of offset against Rent
due or to become due; (g) that except as stated in the certificate, Landlord is
not then in default under this Lease; (h) as to the amount of Rentable Area then
occupied by Tenant; (i) that there are no renewal or extension options, purchase
options, rights of first refusal or the like in favor of Tenant except as set
forth in this Lease; (j) the amount and nature of accounts payable to Landlord
under terms of this Lease; and (k) as to such other matters as may be requested
by Landlord or ground lessor or the holder of any such deed of trust, mortgage
or security agreement. Any such certificate may be relied upon by any ground
lessor, prospective purchaser, secured party, mortgagee or any beneficiary under
any mortgage, deed of trust on the Building or the Land or any part thereof or
interest of Landlord therein. Tenant’s failure to deliver such estoppel
certificate within such time shall be conclusive upon Tenant that: (a) this
Lease is in full force and effect without modification, except as may be
represented by Landlord; (b) there are no uncured defaults in Landlord’s or
Tenant’s performance; and (c) not more than one (1) month’s rental has been paid
in advance. Tenant shall indemnify, defend (with counsel reasonably approved by
Landlord in writing) and hold Landlord harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) attributable to any failure
by Tenant to timely deliver any such estoppel certificate to Landlord pursuant
to this Paragraph 32.

 

33. Attorneys’ Fees. If either party defaults in the performance of any of the
terms of this Lease and the other party employs an attorney in connection
therewith, the defaulting party agrees to pay the prevailing party’s reasonable
attorneys’ fees.

 

34. Notice. Any notice in this Lease provided for must, unless otherwise
expressly provided herein, be in writing, and may, unless otherwise in this
Lease expressly provided, be given or be served by depositing the same in the
United States mail, postage paid and certified with return receipt requested, or
by nationally recognized overnight personal delivery service, or by facsimile
transmission or by prepaid telegram, when appropriate, addressed to the party to
be notified at the address stated in this Lease or such other address notice of
which has been given to the other party or by delivering the same in person to
such party or an officer or partner of such party. Notice deposited in the mail
in the manner hereinabove described shall be effective as of the date it is so
deposited. Notice by facsimile transmission shall be effective as of the time
posted on the sender’s transmission sheet acknowledging completion of the
transmission. Notice delivered in person or by overnight delivery service shall
be effective upon receipt. Neither party hereto shall be required to send any

 

-15-



--------------------------------------------------------------------------------

notice, request, demand, consent, approval, or other communication required or
permitted under this Lease to more than two (2) other addresses in addition to
the Premises.

 

35. Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.

 

36. Recordation. Tenant agrees not to record this Lease or any memorandum
hereof.

 

37. Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the State of California.

 

38. Force Majeure. Whenever a period of time is herein prescribed for the taking
of any action by Landlord, Landlord shall not be liable or responsible for, and
there shall be excluded from the computation of such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions, or any other cause whatsoever
beyond the control of Landlord.

 

39. Time of Performance. Except as expressly otherwise herein provided, with
respect to all required acts of Tenant, time is of the essence of this Lease.

 

40. Transfers by Landlord. Landlord shall have the right to transfer and assign,
in whole or in part, all of its rights and obligations hereunder and in the
Building and Property referred to herein, and in such event and upon such
transfer Landlord shall be released from any further obligations hereunder, and
Tenant agrees to look solely to such successor in interest of Landlord for the
performance of such obligations.

 

41. Commissions. Landlord and Tenant hereby indemnify and hold each other
harmless against any loss, claim, expense or liability with respect to any
commissions or brokerage fees claimed on account of the execution and/or renewal
of this Lease due to any action of the indemnifying party.

 

42. Joint and Several Liability. If there is more than one Tenant, or if the
Tenant as such is comprised of more than one person or entity, the obligations
hereunder imposed upon Tenant shall be joint and several obligations of all such
parties.

 

43. Authority. If Tenant is a corporation (including any form of professional
association), partnership (general or limited), or other form of organization
other than an individual, then each individual executing or attesting this Lease
on behalf of Tenant hereby covenants, warrants and represents: (i) that such
individual is duly authorized to execute or attest and deliver this Lease on
behalf of Tenant in accordance with the organizational documents of Tenant; (ii)
that this Lease is binding upon Tenant; (iii) that Tenant is duly organized and
legally existing in the state of its organization, and is qualified to do
business in the State of California; (iv) that upon request, Tenant will provide
Landlord with true and correct copies of all organizational documents of Tenant,
and any amendments thereto; and (v) that the execution and delivery of this
Lease by Tenant will not result in any breach of, or constitute a default under
any mortgage, deed of trust, lease, loan, credit agreement, partnership
agreement or other contract or instrument to which Tenant is a party or by which
Tenant may be bound. If Tenant is a corporation, Tenant will, prior to the
Commencement Date, deliver to Landlord a copy of a resolution of Tenant’s board
of directors authorizing or ratifying the execution and delivery of this Lease,
which resolution will be duly certified to Landlord’s satisfaction by the
secretary or assistant secretary of Tenant.

 

44. Financial Condition of Tenant. Tenant acknowledges that the financial
capability of Tenant to perform its obligations hereunder is material to
Landlord and that Landlord would not enter into this Lease but for its belief,
based on its review of Tenant’s financial statements, that Tenant is capable of
performing such financial obligations. Tenant hereby represents, warrants and
certifies to Landlord that its financial statements are true and correct in all
material respects.

 

45. Effort of Delivery of This Lease. Landlord has delivered a copy of this
Lease to Tenant for Tenant’s review only, and the delivery hereof does not
constitute an offer to Tenant or option. This Lease shall not be effective until
an original of this Lease executed by both Landlord and Tenant and an original
Guaranty, if applicable, in the form attached hereto as Exhibit “I” executed by
each Guarantor is delivered to and accepted by Landlord, and this Lease has been
approved by Landlord’s mortgagee.

 

46. Entire Agreement. This Lease Agreement, including the Addendum, all Exhibits
referenced in the Basic Lease Information or attached hereto constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Lease. Tenant expressly acknowledges and agrees that Landlord has not
made and is not making, and Tenant, in executing and delivering this Lease, is
not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this Lease. All
understandings and agreements heretofore had between the parties are merged in
this Lease which alone fully and completely expresses the agreement of the
parties, neither party relying upon any statement or representation not embodied
in this Lease.

 

47. No Presumption Against Drafting Party. Landlord and Tenant understand, agree
and acknowledge that (i) this Lease has been freely negotiated by both parties;
and (ii) in any controversy, dispute or contest over the meaning,
interpretation, validity, or enforceability of this Lease or any of its terms or
conditions,

 

-16-



--------------------------------------------------------------------------------

there shall not be Inference, presumption, or conclusion drawn whatsoever
against either party by virtue of that party having drafted this Lease or any
portion thereof.

 

48. Landlord’s Lien. Omitted

 

49. Warranty Waiver. LANDLORD, ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS AND CONTRACTORS MAKE NO WARRANTY, EXPRESSED OR IMPLIED WITH RESPECT TO
SUCH PROJECT OR THE PREMISES OR ITS CONDITION. NO WARRANTY OF MATERIALS,
WORKMANSHIP OR APPLIANCES HAS BEEN MADE OR IS EXPRESSED OR IMPLIED BY THIS
LEASE. LANDLORD, ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS AND
CONTRACTORS EXPRESSLY DISCLAIM AND TENANT EXPRESSLY WAIVES ANY WARRANTY OF
HABITABILITY, GOOD AND WORKMANLIKE CONSTRUCTION, SUITABILITY, OR DESIGN OR
FITNESS FOR A PARTICULAR PURPOSE AND EXPRESSLY DISCLAIM AND TENANT EXPRESSLY
WAIVES ANY WARRANTY AS TO THE ENVIRONMENTAL CONDITIONS OF SUCH PROJECT OR
PREMISES AND THE PRESENCE OR CONTAMINATION BY HAZARDOUS MATERIALS. TENANT IS NOT
RELYING ON ANY REPRESENTATIONS BY LANDLORD OR LANDLORD’S OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS AND CONTRACTORS. TENANT EXPRESSLY WAIVES, TO THE
EXTENT ALLOWED BY LAW, ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW THAT TENANT
MIGHT OTHERWISE HAVE AGAINST LANDLORD RELATING TO THE CONDITION OF SUCH PROJECT
OR PREMISES OR THE IMPROVEMENT OR PERSONAL PROPERTY LOCATED THEREON OR THE
PRESENCE IN OR CONTAMINATION OF THE PROJECT OR THE PREMISES BY HAZARDOUS
MATERIALS.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.

 

        “LANDLORD”

     

STARWOOD O.C. PORTFOLIO I, L.L.C.,

a Delaware limited liability company

           

By:

 

Starwood O.C. Holdings, L.L.C.,
a Delaware limited liability company,
its sole member

               

By:   Transwestern O.C., L.L.C.,

          a Delaware limited liability company,

          a manager and member

               

          By:  /s/  RANDAL S. BESSOLO

                    Randal S. Bessolo


                    Managing Director

        “TENANT”

     

STARBASE CORPORATION,

a Delaware corporation

           

By: /s/  DOUGLAS S. NORMAN        

           

       Name: Douglas S. Norman

           

       Title: Director of Finance

           

By: /s/  WILLIAM STOW

           

       Name: William Stow

           

       Title: CEO                                         

 

-17-



--------------------------------------------------------------------------------

ADDENDUM TO OFFICE LEASE

 

This ADDENDUM TO OFFICE LEASE (“Addendum”) is attached to, incorporated into and
amends and supplements that certain Office Lease (the “Lease”) dated June 30,
1998 by and between STARWOOD O.C. PORTFOLIO I, L.L.C., a Delaware limited
liability company (“Landlord”), and STARBASE CORPORATION, a Delaware corporation
(“Tenant”). Landlord and Tenant agree that notwithstanding anything contained in
the Lease to the contrary, the Lease as modified by the provisions set forth in
this Addendum represents the full negotiated agreement of the parties, and the
provisions of this Addendum will be deemed to be a part of the Lease and will
supersede any contrary or conflicting provision in the Lease and prevail and
control for all purposes. This Addendum, together with the Lease itself, and all
other Exhibits, Riders and Addenda attached thereto represents the fully
integrated and binding agreement of the parties. All references in the Lease and
in this Addendum to “Lease” are to be construed to mean the Lease as amended and
supplemented by this Addendum. All terms used in this Addendum, unless
specifically defined in this Addendum, have the same meaning as such terms have
in the Lease.

 

50. Option to Extend.

 

(a) Subject to the terms of this Paragraph 50 and Paragraph 52, entitled
“Options”, Landlord hereby grants to Tenant one (1) option (the “Extension
Option”) to extend the Term of this Lease with respect to the entire Premises
for one additional period of five (5) years (the “Option Term”), on the same
terms, covenants and conditions as provided for in this Lease during the initial
Term, except that Base Rental shall be established based on the “fair market
rental rate” for the Premises for the Option Term as defined and determined in
accordance with the provisions of this Paragraph 50 below, and as extended, the
Term shall be five (5) years and Tenant shall have no further options to extend
unless otherwise agreed by Landlord in its sole and absolute discretion.

 

(b) The Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no later than the date
which is six (6) months, and no earlier than the date which is nine (9) months
prior to the expiration of the initial Term of this Lease.

 

(c) The term “fair market rental rate” as used in this Addendum shall mean the
annual amount per rentable square foot, which as of the date of determination is
projected for and throughout the Option Term to be acceptable to a willing,
non-equity tenant (excluding sublease and assignment transactions), and a
willing landlord of a “Class A” quality office building located in the Santa
Ana/Costa Mesa/Irvine, California area (“Comparison Area”), in an arm’s length
transaction (what Landlord is accepting in then current transactions for the
Building may be considered), for space of comparable size or greater, comparable
in quality and floor height as the leased area at issue taking into account the
age and layout of the existing improvements in the leased area at issue and
taking into account items that professional real estate brokers customarily
consider, including, but not limited to, rental rates, office space
availability, tenant size, tenant improvement allowances, operating expenses and
allowance, parking charges, free rent, free parking and any other lease
concessions, if any, then being charged or granted by Landlord or the lessors of
such similar office buildings.

 

(d) Landlord’s determination of fair market rental rate shall be delivered to
Tenant in writing not later than thirty (30) days following Landlord’s receipt
of Tenant’s Extension Notice. Tenant will have thirty (30) days (“Tenant’s
Review Period”) alter receipt of Landlord’s notice of the fair market rental
rate within which to accept such fair market rental rate or to object thereto in
writing. Tenant’s failure to accept the fair market rental rate submitted by
Landlord in writing within Tenant’s Review Period will conclusively be deemed
Tenant’s disapproval thereof. If Tenant objects to or is deemed to have
disapproved the fair market rental rate submitted by Landlord within Tenant’s
Review Period, then Landlord and Tenant will attempt in good faith to agree upon
such fair market rental rate using their best good faith efforts. If Landlord
and Tenant fail to reach agreement on such fair market rental rate within
fifteen (15) days following the expiration of Tenant’s Review Period (the
“Outside Agreement Date”), then the Extension Option will be deemed void and of
no further force or effect, unless within ten (10) days after the Outside
Agreement Date, Tenant demands appraisal, in which event each party’s
determination will be submitted to appraisal in accordance with the provisions
below.

 

(e) (i) Landlord and Tenant shall each appoint one appraiser who shall by
profession be a real estate broker who has been active over the five (5) year
period ending on the date of such appointment in the leasing of high-rise office
space in the Comparison Area. Each such appraiser will be appointed within
thirty (30) days after the Outside Agreement Date.

 

(ii) The two (2) appraisers so appointed will within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth herein
above for qualification of the initial two (2) appraisers.

 

(iii) The determination of the appraisers shall be limited solely to the issue
of whether Landlord’s or Tenant’s last proposed (as of the Outside Agreement
Date) new fair market rental rate for the Premises is the closest to the actual
new fair market rental rate for the Premises as determined by the appraisers,
taking into account the requirements of Paragraph (c) and this Paragraph (e)
regarding same.

 

(iv) The three (3) appraisers shall within thirty (30) days of the appointment
of the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted new fair market rental rate, and shall notify
Landlord and Tenant thereof.

 

-1-



--------------------------------------------------------------------------------

 

(v) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant. The cost of each party’s appraiser shall be the
responsibility of the party selecting such appraiser, and the cost of the third
appraiser (or arbitration, if necessary) shall be shared equally by Landlord and
Tenant.

 

(vi) If either Landlord or Tenant fails to appoint an appraiser within the time
period in Paragraph (e)(i) herein above, the appraiser appointed by one of them
shall reach a decision, notify Landlord and Tenant thereof and such appraiser’s
decision shall be binding upon Landlord and Tenant.

 

(vii) If the two (2) appraisers fail to agree upon and appoint a third
appraiser, both appraisers shall be dismissed and the matter to be decided shall
be forthwith submitted to arbitration.

 

(viii) In the event that the new Base Rental is not established prior to end of
the initial Term of the Lease, the Base Rental immediately payable at the
commencement of the Option Term shall be the Base Rental established by Landlord
for the Option Term pursuant to the foregoing. Notwithstanding the above, once
the fair market rental is determined in accordance with this section, the
parties shall settle any overpayment or underpayment on the next Base Rental
payment date falling not less than thirty (30) days after such determination and
shall enter into an amendment to this Lease confirming the terms of the
determination.

 

51. Right to Lease Additional Space.

 

(a) Subject to the terms of this Paragraph 51, Paragraph 50 (with respect to the
determination of the fair market rental rate) and Paragraph 52, entitled
“Options”, Tenant shall have a one-time right to lease (“Tenant’s Right to
Lease”) the entire ninth (9th) floor of the Building to the extent such space
becomes available for lease to third parties after the expiration of any
existing lease fur such space during the Lease Term, Including the expiration of
all renewal or extension options, and after the existing tenant or occupant
vacates such space (“First Offer Space”). Tenant’s Right to Lease Is subject and
subordinate to the rights of all other existing tenants of the Building with
prior expansion or lease rights relative to the First Offer Space.

 

(b) Promptly following written request (“Tenant Request”) by Tenant (which may
not be given more than twice in any twelve (12) consecutive month period),
Landlord will give Tenant written notice of the availability of the First Offer
Space and the date the existing tenant or occupant, if any, is expected to
vacate such space (“Landlord’s Availability Notice”). Within five (5) days
following delivery of Landlord’s Availability Notice, Tenant will have the right
to request from Landlord in writing a written statement setting forth the basic
economic terms, including, but not limited to, Landlord’s determination of the
Base Rental, tenant improvement allowance, if any, and all other economic terms
and conditions (collectively, the “Economic Terms”), upon which Landlord is
willing to lease the First Offer Space to Tenant or to a third party. Such
Economic Terms will represent Landlord’s reasonable determination of the fair
market rental rate for the First Offer Space. Such fair market rental rate shall
have the meaning set forth in Paragraph 50.

 

(c) Within five (5) business days after receipt of the Economic Terms from
Landlord, Tenant must give Landlord written notice pursuant to which Tenant
shall elect to either: (i) lease the First Offer Space upon such Economic Terms
and the same non-Economic Terms as set forth in the Lease with respect to the
Premises; (ii) refuse to lease the First Offer Space, specifying that such
refusal is not based upon the Economic Terms, but upon Tenant’s lack of need for
the First Offer Space, in which event Landlord may at any time thereafter lease
the First Offer Space to any party upon any terms Landlord deems appropriate; or
(iii) refuse to lease the First Offer Space, specifying that such refusal is
based upon the Economic Terms, in which event Tenant will also specify revised
Economic Terms upon which Tenant is willing to lease the First Offer Space
(provided that Tenant may not specify a different lease term for the First Offer
Space). Tenant’s failure to timely choose either clause (i), clause (ii) or
clause (iii) above will be deemed to be Tenant’s choice of clause (ii) above.

 

(d) If Tenant gives Landlord notice pursuant to clause (c)(iii) above, Landlord
may elect, within five (5) days following receipt of such notice from Tenant,
either to: (i) lease the First Offer Space to Tenant upon such revised Economic
Terms proposed by Tenant, and the same other non-Economic Terms as set forth in
this Lease; or (ii) lease the First Offer Space at any time thereafter to any
third party upon terms which are not substantially more favorable to said party
than the Economic Terms originally proposed by Tenant. Landlord’s failure to
timely choose either clause (i) or clause (ii) above will be deemed to be
Landlord’s choice of clause (ii) above.

 

(e) If Tenant chooses (or is deemed to have chosen) clause (c)(ii) above, or if
Landlord chooses (or is deemed to have chosen) clause (d)(ii) above, Tenant’s
Right to Lease the First Offer Space will be null and void and of no further
force or effect. If Tenant exercises its Right to Lease as provided herein, the
parties will promptly thereafter execute an amendment to this Lease to include
the First Offer Space in the Premises and to document the lease terms thereof.

 

(f) As provided above, Tenant’s Right to Lease is subject to all expansion and
extension rights and other rights to lease, as applicable, which Landlord has
granted to other tenants prior to the date of this Lease. Thus, Landlord’s
Economic Terms will be delivered to Tenant only after Landlord has appropriately
notified and received negative responses from all other tenants with rights in
the First Offer Space superior to Tenant’s rights.

 

52. Options.

 

(a) As used in this Paragraph, the word “Option” means the Extension Option
pursuant to Paragraph 50 herein and the Right to Lease Additional Space pursuant
to Paragraph 51.

 

-2-



--------------------------------------------------------------------------------

 

(b) The Options are personal to the original Tenant executing this Lease and any
“Permitted Transferee” and may be exercised only by the original Tenant
executing this Lease or any “Permitted Transferee” while occupying the entire
Premises and without the intent of thereafter assigning this Lease or subletting
the Premises (as expanded) and may not be exercised or be assigned, voluntarily
or involuntarily, by any person or entity other than the original Tenant
executing this Lease or any “Permitted Transferee”. The Options are not
assignable separate and apart from this Lease, nor may any Option be separated
from this Lease in any manner, either by reservation or otherwise.

 

(c) Tenant shall have no right to exercise an Option, notwithstanding any
provision of the grant of Option to the contrary, and Tenant’s exercise of an
Option may be nullified by Landlord and deemed of no further force or effect, if
Tenant shall be in default, after written notice and the expiration of any
applicable cure period as provided in Paragraph 24 of the Lease, of any monetary
obligation or material non-monetary obligation under the terms of this Lease as
of Tenant’s exercise of the Option or at any time after the exercise of such
Option and prior to the commencement of the Option Term, or if Landlord has
given Tenant two (2) or more notices of default, whether or not such defaults
are subsequently cured during any twelve (12) consecutive month period of the
Term.

 

(d) Tenant’s Options are hereby deemed economic terms which Landlord, in its
sole and absolute discretion, may or may not offer in conjunction with any
future extensions of the Term.

 

53. Entry by Landlord. Notwithstanding anything to the contrary contained in
this Lease, in the event Landlord enters the demised Premises as permitted
pursuant to any provision of this Lease, Landlord shall use its best efforts to
cause the least practicable interference with Tenant’s business and its use and
occupancy of the demised Premises, and provided further, if Tenant, as a result
of such entry by Landlord or as a result of Landlord’s failure to perform any
repair or alteration required by this Lease, is unable to conduct its business
in any portion of the demised Premises for three (3) consecutive days all Base
Rental and additional rent shall thereafter be proportionately abated until
Tenant can resume the conduct of its business in all portions of the demised
Premises. Landlord agrees, at its expense, to repair and restore the demised
Premises subsequent to performing any work therein to the condition existing
prior thereto.

 

54. Tenant Contest of Governmental Requirement. Tenant may, at its expense (and
if necessary, in the name of, but without expense to, Landlord) contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Tenant or the demised Premises, of any law, ordinance,
order, rule, regulation or requirement of any Governmental Authority
(collectively, “Legal Requirement”), and Landlord shall cooperate with Tenant in
such proceedings and Tenant may delay compliance with such Legal Requirement
during the course of such proceeding provided that: (a) Landlord shall not be
subject to criminal penalty or to prosecution for a crime nor shall the demised
Premises or any part thereof be subject to being condemned or vacated, by reason
of non-compliance or otherwise by reason of such contest; (b) Tenant shall
defend, indemnify and hold harmless Landlord against all liability, loss or
damage which Landlord shall suffer by reason of such non-compliance or contest,
including reasonable attorneys’ fees and other expenses reasonably incurred by
Landlord; (c) such non-compliance or contest shall not constitute or result in
any violation of any mortgage, or if such mortgage shall permit such
non-compliance or contest on condition of the taking of action or furnishing of
security by Landlord, such action shall be taken and such security shall be
furnished at the expense of Tenant; and (d) Tenant shall keep Landlord advised
as to the status of such proceedings.

 

55. Compliance by Landlord. Landlord represents that on the date of delivery of
possession of the demised Premises to Tenant by Landlord, the demised Premises
shall be in compliance with all applicable laws, ordinances and regulations of
all Governmental Authorities and shall be free of violations and latent defects.
Landlord agrees that if at any time or times any Governmental Authorities or
insurance rating bureaus having jurisdiction shall complain that a portion of
the demised Premises was not on the date of delivery of possession of such
portion of the demised Premises to Tenant; constructed in compliance with any
law, ordinance or regulation of any Governmental Authority or insurance rating
bureau having jurisdiction and shall request compliance, then Landlord shall,
upon receipt of notice of such complaint, cause such repairs, alterations or
other work to be done so as to bring about the compliance requested.

 

56. Maintenance and Repair by Landlord. Landlord shall perform all necessary
structural repairs to the Premises and shall operate and maintain the Building
in a manner consistent with first class office buildings in Santa Ana,
California.

 

57. Exclusions From Basic Costs. Basic Costs shall exclude or have deducted from
them, as the case may be:

 

(1)   salaries and other compensation and benefits to employees above the grade
of manager;

 

(2)   amounts received by Landlord through proceeds of insurance or from other
persons or entities (other than other tenants, which are covered in clause (7)
below) to the extent they are compensation for sums previously included in Basic
Costs;

 

(3)   cost of repairs or replacements incurred by reason of fire or other
casualty or condemnation and the amount of any deductible, if applicable,
maintained by Landlord under any casualty insurance for the Building;

 

(4)  

costs incurred in performing any alterations, repairs, installations or work
(collectively, “Work”) or furnishing services or utilities for any tenant,
whether at such tenant’s or Landlord’s expense, to the

 

-3-



--------------------------------------------------------------------------------

 

extent that such Work or service is in excess of any Work or service or
utilities that Landlord is obligated to furnish to Tenant at Landlord’s expense;

 

(5)   refinancing costs and interest on debt and amortization payments on any
mortgage financing or other debt;

 

(6)   leasing commissions, rental concessions and lease buy-outs and other
expenses incurred in connection with leasing space in the Building, including,
without limitation, work or alterations to any tenantable space in the Building;

 

(7)   any expense for which Landlord is entitled to be reimbursed by any tenant
as an additional charge in excess of Base Rental and Tenant’s Pro Rata Share of
Basic Costs;

 

(8)   amortization and depreciation, except as otherwise specifically provided;

 

(9)   overhead and profit increment paid to subsidiaries or affiliates of
Landlord for services, management, supplies or other materials to the extent
that such costs exceed the costs of such services, management supplies or other
materials were they not rendered by such affiliate or subsidiary;

 

(10)   rental under any ground or underlying lease;

 

(11)   professional fees not allocated to the operation or management of the
Building and professional fees allocable to disputes with, or preparation of
leases, guarantees, surrender agreements, consents, amendments or other similar
agreements for, tenants and prospective tenants or allocable to disputes with
brokers or any other persons or entities involved in the leasing or preparation
of space for such tenants;

 

(12)   advertising and promotional expenses with respect to the Building;

 

(13)   franchise, estate or income taxes imposed upon the income of Landlord;

 

(14)   any costs and compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

(15)   expenditures (whether by purchase or rental) for capital improvements,
machinery or equipment not specifically permitted herein;

 

(16)   costs incurred by reason of a default or violation by Landlord or any of
Landlord’s agents, contractors, employees, subsidiaries and/or affiliates of its
obligations under any lease of a portion of the Building, including this Lease;

 

(17)   capital costs to comply with governmental laws or regulations in effect
as of the date of this Lease;

 

(18)   costs of removing any asbestos or other Environmental Pollutants in the
Building;

 

(19)   Landlord’s general corporate overhead and general and administrative
expenses;

 

(20)   any liability, damage, award or judgment for injury or death to persons,
or for property damage; and

 

(21)   management fees in excess of those that are customary for the management
of buildings similar to the Project and located in Santa Ana, California.

 

[END OF NUMBERED SECTIONS OF THE ADDENDUM]

 

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year of the execution of the Lease.

 

        “Landlord”

     

STARWOOD O.C. PORTFOLIO I, L.L.C.,

a Delaware limited liability company

           

By:

 

Starwood O.C. Holdings, L.L.C.,

a Delaware limited liability company,

its sole member

               

By:   Transwestern O.C., L.L.C.,

          a Delaware limited liability company,

          a manager and member

 

 

By:

 

/s/    RANDAL S. BESSOLO    

   

Randal S. Bessolo


Managing Director

 

        “Tenant”

     

STARBASE CORPORATION,

a Delaware corporation

           

By:

 

/s/    Douglas S. Norman

           

Name:

 

Douglas S. Norman

           

Title:

 

Director of Finance

           

By:                                              

           

Name:                                         

           

Title:                                           

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT “A”

  

PROPERTY DESCRIPTION

EXHIBIT “B”

  

OUTLINE AND LOCATION OF PERMISES

EXHIBIT “C”

  

PAYMENT OF EXCESS BASIC COST

EXHIBIT “D”

  

WORK LETTER AGREEMENT

EXHIBIT “E”

  

PARKING

EXHIBIT “F”

  

TENANT’S INSURANCE REQUIREMENTS

EXHIBIT “G”

  

NOTICE OF COMMENCEMENT DATE

EXHIBIT “H”

  

RULES AND REGULATIONS

EXHIBIT “I”

  

OMITTED

 

 

-ii-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY DESCRIPTION

 

4 HUTTON CENTRE

 

Parcel 2 as shown on Exhibit “A” of that certain Lot Line Adjustment No. 83-4
recorded June 1, 1983 as Instrument No. 83-230827 of Official Records in Orange
County, California.

 

-i-



--------------------------------------------------------------------------------

 

 

[GRAPHIC APPEARS HERE]

 



--------------------------------------------------------------------------------

 

OUTLINE AND LOCATION OF PREMISES

 

 

 

 

 

EXHIBIT “B”

 



--------------------------------------------------------------------------------

 

 

[GRAPHIC APPEARS HERE]

 

 



--------------------------------------------------------------------------------

 

PAYMENT OF EXCESS BASIC COST

 

In addition to Base Rental payable hereunder, Tenant shall pay Tenant’s Pro Rata
Share of actual Basic Costs in excess of the Expense Base or Basic Costs for the
Base Year in accordance with the following provisions:

 

1. Tenant’s Base Rental is based, in part, upon an Expense Base specified in the
Basic Lease Information. Notwithstanding any language in the Lease to the
contrary, actual Basic Costs and the Excess for purposes of this Exhibit “C”
shall be grossed up to reflect ninety-five percent (95%) occupancy in the
Project. The Project, as said term is used herein, means the Building and the
Parking Area and all improvements related thereto and all walkways, landscaping,
amenities, and other common areas. Tenant shall, during the Lease Term, pay as
an adjustment to Base Rental hereunder, an amount equal to the excess
(“Excess”), if any, from time-to-time of Basic Costs per square foot per year
for the Rentable Area in the Building over the Expense Base. Prior to January 1
of each calendar year during Tenant’s occupancy or as soon thereafter as
practical, Landlord shall make a good faith estimate of the Excess for each
upcoming calendar year and, upon prior written notice to Tenant, may require the
monthly payment of Base Rental to be adjusted in accordance with such estimate.
Landlord shall have the right from time-to-time during any such calendar year to
revise the estimate of the Excess for such year and provide Tenant with a
revised statement therefor, and thereafter the amount Tenant shall pay each
month shall be based upon such revised estimate. Any amounts paid based on any
estimate shall be subject to adjustment pursuant to Paragraph 2 below when
actual Basic Costs are available for such calendar year.

 

2. As soon as is practical following the end of each calendar year during
Tenant’s occupancy Landlord shall furnish to Tenant a statement of Landlord’s
actual Basic Costs for the previous calendar year. If for any calendar year
additional Base Rental collected for the prior year, as a result of Landlord’s
estimate of Basic Costs, is in excess of the additional Base Rental actually due
during such prior year, then Landlord shall refund to Tenant any overpayment (or
at Landlord’s option, apply such amount against rentals due or to become due
hereunder). Likewise, Tenant shall pay to Landlord, on demand, any underpayment
with respect to the prior year whether or not the Lease has terminated prior to
receipt by Tenant of a statement for such underpayment.

 

3. Basic Costs shall mean all costs, expenses and disbursements of every kind
(subject to the limitations set forth below) which Landlord incurs, pays or
becomes obligated to pay in connection with the ownership, leasing, operation,
repair, control of access and maintenance of the Project. Basic Costs shall be
computed on an accrual basis and shall be determined in accordance with
generally accepted real estate accounting practices, as more fully described in
this section, which shall be consistently applied. Basic Costs shall consist of
all costs and expenses incurred by Landlord to maintain the Project, including,
but not limited to, the following:

 

(a) All labor costs for Landlord’s employees performing services required or
utilized in connection with the operation, repair and maintenance of and control
of access to the Project, including but not limited to amounts incurred for
professional training, wages, salaries and other compensation for services,
payroll, social security, unemployment and other similar taxes, worker’s
compensation insurance, disability benefits, pensions, hospitalization and
retirement plans, and group insurance.

 

(b) All management fees, a fair and equitable allocation of all related and
direct costs of maintaining and operating a management office for the Project,
and all fees for legal and accounting services incurred for the general benefit
of tenants in the Project.

 

(c) All rental and/or purchase costs of materials, supplies, hand tools and
equipment used in the operation, repair, replacement and maintenance and the
control of access to the Project.

 

(d) All amounts charged to Landlord by contractors and/or suppliers for
services, materials, equipment and supplies furnished in connection with the
operation, repair, maintenance, replacement of and control of access to any part
of the Building, the plazas, the garage, and the sidewalks adjoining the
Building, if any, or the Project generally, and the heating, air conditioning,
ventilating, plumbing, electrical, elevator and other systems of the Building
and the garage.

 

(e) All premiums and deductible costs paid by Landlord associated with fire and
extended coverage insurance, earthquake and extended coverage insurance,
liability and extended coverage insurance, rental loss insurance, and other
insurance customarily carried from time-to-time by lessors of comparable office
buildings or required to be carried by Landlord.

 

(f) Charges for all utilities including but not limited to water, sewer and
electricity, but excluding those charges for which tenants are individually
responsible.

 

(g) Taxes and all professional fees associated with the monitoring and payment
of such taxes, including (i) all real estate taxes and assessments on the
Project or the Premises, and taxes and assessments levied in substitution or
supplementation in whole or in part of such taxes, (ii) all personal property
taxes for the Building’s personal property, including license expenses, (iii)
all franchise fees, (iv) all taxes imposed on services of Landlord’s agents and
employees, and (v) all other taxes, fees or assessments now or hereafter levied
by any governmental authority on the Project or its contents or on the operation
and use thereof (except as related to specific tenants), but excluding income
taxes.

 

EXHIBIT “C”

Page 1

 



--------------------------------------------------------------------------------

 

(h) Cost of all maintenance service agreements for equipment, alarm service,
access control, elevator service, window cleaning, drapery or mini-blind
cleaning, janitorial services, metal refinishing, pest control, uniform supply,
landscaping, and parking equipment.

 

(i) Cost of all other repairs, replacements and general maintenance of the
Project neither specified above nor directly billed to tenants, including cost
of maintaining all interior common areas including lobbies, multi-tenant
hallways, restrooms and service areas.

 

(j) Amortization of all capital improvements or repairs made to the Project
subsequent to the Commencement Date, which are primarily for the purpose of
reducing operating expense costs, improving building security, improving life
safety, or otherwise improving the operating efficiency of the Project or which
are required to comply with any change in the laws, rules or regulations of any
governmental authority or which will extend the life of the Building. At
Landlord’s sole election, these costs shall be amortized over the useful
economic life of such improvements without regard to the period over which such
improvements may be depreciated for federal income tax purposes, or shall be
amortized up to the extent that the capital improvements reduce operating
expenses for that year.

 

(k) Operating costs of the Exterior Common Areas. “Exterior Common Areas” shall
mean those areas of the Project which are not located within the Building but in
its immediate proximity and which are provided and maintained for the common use
and benefit of Landlord and tenants of the Building generally and the employees,
invitees and licensees of Landlord and such tenants, including, without
limitation, sidewalks and landscapes, and costs of repairing, resurfacing and
striping of the parking areas of the Project.

 

(l) Cost of tenant activities, including seasonal decorations and events, tenant
information seminars, and other slated costs designed to enhance the overall
work environment of the Project or tenancy as a whole.

 

Basic Costs shall not include repairs and general maintenance paid from proceeds
of insurance or by a tenant or other third-parties, and alterations attributable
solely to individual tenants of the Project. Further, Basic Costs shall not
include the cost of capital improvements (except as above set forth),
depreciation, interest, lease commissions, advertising and marketing costs, and
principal payments on mortgage and other non-operating debts of Landlord.
Capital improvements are more specifically defined as:

 

(1) Costs incurred in connection with the original construction of the Project
or with any major changes to same, including, but not limited to, additions or
deletions of corridor extensions, renovations and improvements of the common
areas beyond the costs caused by normal wear and tear, and upgrades or
replacement of major Project systems;

 

(2) Costs of correcting defects (including latent defects), including any
allowances for same, in the construction of the Project or its related
facilities;

 

(3) Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants in the Project
or other space leased or held for lease in the Project.

 

EXHIBIT “C”

Page 2

 



--------------------------------------------------------------------------------

 

WORK LETTER AGREEMENT

 

This WORK LETTER AGREEMENT (“Work Letter Agreement”) is entered into as of the
30th day of June 1998 by and between STARWOOD O.C. PORTFOLIO I, L.L.C., a
Delaware limited liability company (“Landlord”), and STARBASE CORPORATION, a
Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A.   Concurrently with the execution of this Work Letter Agreement, Landlord and
Tenant have entered into a lease (the “Lease”) covering certain premises (the
“Premises”) more particularly described in the Lease. All terms not defined
herein shall have the same meaning as set forth in the Lease. To the extent
applicable, the provisions of the Lease are hereby incorporated herein by this
reference.

 

B.   In order to induce Tenant to enter into the Lease and in consideration of
the mutual covenants hereinafter contained, Landlord and Tenant hereby agree as
follows:

 

1. TENANT IMPROVEMENTS.

 

(a) Premises. Landlord shall construct and, except as provided below to the
contrary, pay for the entire cost of constructing the tenant improvements
(“Tenant Improvements”) shown on the Final Plans (described in Section 3 below),
which Final Plans shall be mutually agreed upon by Tenant and Landlord as
provided for in this Work Letter Agreement; provided, however, that Landlord’s
cost of constructing the Tenant Improvements shall not exceed Twenty-Four
Dollars ($24.00) per usable square foot for a total of $87,528.00 (the
“Allowance”). The Allowance may include, but is not limited to, the cost of all
construction, architectural, engineering, construction management and city
permit fees. Landlord shall be responsible for the construction process for
which Landlord shall receive a Construction Management Fee (“CMF”) payable out
of the Allowance of five percent (5%) of the cost of Tenant Improvements.

 

(b) Expansion Space. Upon the Expansion Space Commencement Date, Landlord shall
construct and, except as provided below to the contrary, pay for the entire cost
of constructing the tenant improvements for the Expansion Space (“Expansion
Space Tenant Improvements”) shown on the Expansion Space Final Plans (described
in Section 3 below), which Expansion Space Final Plans are mutually agreed upon
by Tenant and Landlord as provided for in this Work Letter Agreement; provided,
however, that Landlord’s cost of constructing the Expansion Space Tenant
Improvements shall not exceed Four Dollars ($4.00) per usable square foot for a
total of $60,364.00 (the “Expansion Space Allowance”). The Expansion Space
Allowance may include, but is not limited to, the cost of carpet and paint.
Unless otherwise indicated, all references herein to the Premises, the
Commencement Date, Tenant Improvements, and Final Plans shall also refer to the
Expansion Space, the Expansion Space Commencement Date, Expansion Space Tenant
Improvements, and Expansion Space Final Plans.

 

2. WORK SCHEDULE. Within ten (10) days after the execution of the Lease,
Landlord will deliver to Tenant, for Tenant’s review and approval, a schedule
(“Work Schedule”) which will set forth the timetable for the planning and
completion of the installation of the Tenant Improvements and the Commencement
Date of the Lease. The Work Schedule will set forth each of the various items of
work to be done or approval to be given by Landlord and Tenant in connection
with the completion of the Tenant Improvements. The Work Schedule will be
submitted to Tenant for its approval, which approval Tenant agrees not to
unreasonably withhold, and, once approved by both Landlord and Tenant, the Work
Schedule will become the basis for completing the Tenant Improvements. All plans
and drawings required by this Work Letter Agreement and all work performed
pursuant thereto are to be prepared and performed in accordance with the Work
Schedule. Landlord may, from time to time during construction of the Tenant
Improvements, modify the Work Schedule as Landlord reasonably deems appropriate.
If Tenant fails to approve the Work Schedule, as it may be modified after
discussions between Landlord and Tenant, within five (5) business days after the
date the Work Schedule is first received by Tenant, the Work Schedule shall be
deemed to be approved by Tenant as submitted or Landlord may, at its option,
terminate the Lease upon written notice to Tenant.

 

3. TENANT IMPROVEMENT PLANS.

 

(a) Preparation of Space Plans. In accordance with the Work Schedule, Tenant
agrees to meet with Landlord’s architect and/or space planner to the purpose of
promptly preparing preliminary space plans for the layout of Premises (“Space
Plans”). The Space Plans are to be sufficient to convey the architectural design
of the Premises and layout of the Tenant Improvements therein and are to be
submitted to Landlord in accordance with the Work Schedule for Landlord’s
approval. If Landlord reasonably disapproves any aspect of the Space Plans,
Landlord will advise Tenant in writing of such disapproval and the reasons
therefor in accordance with the Work Schedule. Tenant will then submit to
Landlord for Landlord’s approval, in accordance with the Work Schedule, a
redesign of the Space Plans incorporating the revisions reasonably required by
Landlord.

 

(b) Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Landlord’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”). The Final Plans
will show: (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell

 

EXHIBIT “D”

Page 1

 



--------------------------------------------------------------------------------

work and/or within Common Areas; and (c) all other specifications for the Tenant
Improvements. The Final Plans will be submitted to Tenant for signature to
confirm that they are consistent with the Space Plans. If Tenant reasonably
disapproves any aspect of the Final Plans based on any inconsistency with the
Space Plans, Tenant agrees to advise Landlord in writing of such disapproval and
the reasons therefor within the time frame set forth in the Work Schedule. In
accordance with the Work Schedule, Landlord will then cause Landlord’s architect
to redesign the Final Plans incorporating the revisions reasonably requested by
Tenant so as to make the Final Plans consistent with the Space Plans.

 

(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not require
Building service beyond the level normally provided to other tenants in the
Building and will not overload the Building floors; and (v) be of a nature and
quality consistent with the overall objectives of Landlord for the Building, as
determined by Landlord in its reasonable but subjective discretion.

 

(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Landlord’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Landlord’s architect,
with Tenant’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans no further changes may be made without
the prior written approval of both Landlord and Tenant, and then only after
agreement by Tenant to pay any excess costs resulting from the design and/or
construction of such changes. Tenant hereby acknowledges that any such changes
will be subject to the terms of Section 7 below.

 

(e) Changes to Shell of Building. If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the Allowance or Expansion Space Allowance,
respectively.

 

(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Landlord will submit
to Tenant a written estimate of the cost to complete the Tenant Improvements,
which written estimate will be based on the Final Plans taking into account any
modifications which may be required to reflect changes in the Final Plans
required by the City or County in which the Premises are located (the “Work Cost
Estimate”). Tenant will either approve the Work Cost Estimate or disapprove
specific items and submit to Landlord revisions to the Final Plans to reflect
deletions of and/or substitutions for such disapproved items. Submission and
approval of the Work Cost Estimate will proceed in accordance with the Work
Schedule. Upon Tenant’s approval of the Work Cost Estimate (such approved Work
Cost Estimate to be hereinafter known as the “Work Cost Statement”), Landlord
will have the right to purchase materials and to commence the construction of
the items included in the Work Cost Statement pursuant to Section 4 hereof. If
the total costs reflected in the Work Cost Statement exceed the Allowance or
Expansion Space Allowance, respectively, Tenant agrees to pay such excess, as
additional rent, within five (5) Business Days after Tenant’s approval of the
Work Cost Estimate. Throughout the course of construction, any differences
between the estimated Work Cost in the Work Cost Statement and the actual Work
Cost will be determined by Landlord and appropriate adjustments and payments by
Landlord or Tenant, as the case may be, will be made within five (5) Business
Days thereafter.

 

(g) Excess Costs. If the Work Cost exceeds the Allowance or Expansion Space
Allowance, respectively, Tenant agrees to pay to Landlord such excess, including
Landlord’s CMF for such excess work, prior to the commencement of construction
within five (5) Business Days after invoice therefor (less any sums previously
paid by Tenant for such excess pursuant to the Work Cost Estimate). In no event
will the Allowance or Expansion Space Allowance, respectively, be used to pay
for Tenant’s furniture, artifacts, equipment, telephone systems or any other
item of personal property which is not affixed to the Premises.

 

(h) Changes. Once Tenant and Landlord have approved the Final Plans, Tenant may
request changes to the Final Plans provided that: (a) the changes shall not be
of a lesser quality than Landlord’s standard specifications for tenant
improvements for the Building, as the same may be changed from time to time by
Landlord (the “Standards”); (b) the changes conform to applicable governmental
regulations and necessary governmental permits and approvals can be secured; (c)
the changes do not require building service beyond the levels normally provided
to other tenants in the Building; (d) the changes do not have any adverse affect
on the structural integrity or systems of the Building; (e) the changes will
not, in Landlord’s opinion, unreasonably delay construction of the Tenant
Improvements; and (f) Landlord has determined in its sole discretion that the
changes are of a nature and quality consistent with the overall objectives of
Landlord for the Building. If Landlord approves a change requested by Tenant,
then, as a condition to the effectiveness of Landlord’s approval, Tenant shall
pay to Landlord upon demand by Landlord the increased cost attributable to such
change, as reasonably determined by Landlord. To the extent any such change
results in a delay of completion of construction of the Tenant Improvements,
then such delay shall constitute a delay caused by Tenant as described below.

 

(i) Unused Allowance Amounts. Any unused portion of the Allowance and Expansion
Space Allowance upon completion of the Tenant Improvements and Expansion Space
Tenant Improvements, respectively, will not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Lease.

 

4. CONSTRUCTION OF TENANT IMPROVEMENTS. Until Tenant approves the Final Plans
and Work Cost Statement, Landlord will be under no obligation to cause the
construction of any of the Tenant Improvements. Following Tenant’s approval of
the Work Cost Statement described in Section 3(f) above and upon Tenant’s
payment of the total

 

EXHIBIT “D”

Page 2

 



--------------------------------------------------------------------------------

amount by which such Work Cost Statement exceeds the Allowance or Expansion
Space Allowance, respectively, if any, or the total amount of the cost of
changes to the Final Plans, if any, Landlord’s contractor will commence and
diligently proceed with the construction of the Tenant Improvements, subject to
Tenant Delays (as described in Section 6 below) and Force Majeure Delays (as
described in Section 7 below).

 

5. COMMENCEMENT DATE AND SUBSTANTIAL COMPLETION.

 

(a)   Commencement Date. The Term of the Lease shall commence on the date (the
“Commencement Date”) which is the earlier of:

 

(i)   the date Tenant moves into the Premises and commences operation of its
business in all or any portion of the Premises; or

 

(ii)   the date the Tenant Improvements have been “substantially completed” (as
defined below); provided, however, that if substantial completion of the Tenant
Improvements is delayed as a result of any Tenant Delays described in Section 6
below, then the Commencement Date as would otherwise have been established
pursuant to this Section 5(a)(ii) shall be accelerated by the number of days of
such Tenant Delays.

 

(b) Substantial Completion: Punch-List. For purposes of Section 5(a)(ii) above,
the Tenant Improvements shall be deemed to be “substantially completed” when
Landlord’s contractor certifies in writing to Landlord and Tenant that Landlord:
(a) is able to provide Tenant reasonable access to the Premises; (b) has
substantially completed the Tenant Improvements in accordance with the Final
Plans, other than decoration and minor “punch-list” type items and adjustments
which do not materially interfere with Tenant’s access to or use of the
Premises; and (c) has obtained a temporary certificate of occupancy or other
required equivalent approval from the local governmental authority permitting
occupancy of the Premises. Within ten (10) days after receipt of such
certificate from Landlord’s contractor, Tenant shall conduct a walk-through
inspection of the Premises with Landlord and provide to Landlord a written
punch-list specifying those decoration and other punch-list items which require
completion, which items Landlord shall thereafter diligently complete.

 

(c) Delivery of Possession. Landlord agrees to deliver possession of the
Premises to Tenant when the Tenant Improvements have been substantially
completed in accordance with Section 5(b) above. The parties estimate that
Landlord will deliver possession of the Premises to Tenant and the Term of this
Lease will commence on or before the Estimated Commencement Date set forth in
the Basic Lease Information. Landlord shall use its commercially reasonable
efforts to cause the Premises to be substantially completed on or before the
Estimated Commencement Date. Tenant agrees that if Landlord is unable to deliver
possession of the Premises to Tenant on or prior to the Estimated Commencement
Date specified in the Basic Lease Information, the Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom; provided, however, if Landlord is unable to deliver
possession of the Premises to Tenant on or prior to the Estimated Commencement
Date for reasons other than as a result of any Delays, then, as Tenant’s sole
remedy, the Commencement Date and the expiration date of the Term shall each be
extended one (1) day for each day Landlord is delayed in delivering possession
of the Premises to Tenant. If for any reason Tenant takes possession of the
Premises prior to substantial completion, Tenant’s obligation to pay rent shall
commence upon the date Tenant takes possession of the Premises and Tenant shall
indemnify and hold Landlord harmless from any liability as a result of Tenant’s
early occupancy of the Premises. Landlord’s determination of the Commencement
Date shall be final and binding on all parties for all purposes hereof,
including, without limitation, determination of the date of commencement of the
Lease Term and of Tenant’s obligation to pay rent hereunder. The Commencement
Date shall be confirmed by the Notice of Commencement Date attached to the Lease
as Exhibit “G”.

 

(d) Early Occupancy. Notwithstanding Paragraph 5(c) above, Tenant shall have
access to the Premises prior to the Commencement Date for a period of not more
than two (2) weeks solely for purposes of installing Tenant’s furniture,
fixtures and equipment, including telephone lines and data cabling in the
Premises (“Tenant’s Work”). Tenant’s Work shall be performed by Tenant at its
sole cost and expense. Such early occupancy shall be subject to all of the terms
and conditions of the Lease, except that Tenant will not be obligated to pay
Monthly Basic Rent or any additional rent during the period of such early
occupancy; provided, however, that if Tenant conducts business in all or any
portion of the Premises, the Commencement Date shall be deemed to have occurred
pursuant to Paragraph 5(a)(i) above. Tenant agrees to provide Landlord with
prior notice of any such intended early occupancy and to cooperate with Landlord
during the period of any such early occupancy so as not to interfere with
Landlord in the completion of the Tenant Improvements. Furthermore, Tenant
agrees to indemnify and hold Landlord harmless from any liability as a result of
Tenant’s early occupancy under this Paragraph 5(d).

 

6. TENANT DELAYS. For purposes of this Work Letter Agreement, “Tenant Delays”
shall mean any delay in the completion of the Tenant Improvements resulting from
any or all of the following: (a) Tenant’s failure to timely perform any of its
obligations pursuant to this Work Letter Agreement, including any failure to
complete, on or before the due date therefor, any action item which is Tenant’s
responsibility pursuant to the Work Schedule or any schedule delivered by
Landlord to Tenant pursuant to this Work Letter Agreement; (b) Tenant’s changes
to the Final Plans; (c) any delay of Tenant in making payment to Landlord for
Tenant’s share of any costs in excess of the cost of the Tenant Improvements as
described in the Work Cost Statement; (d) any other act or failure to act by
Tenant, Tenant’s employees, agents, architects, independent contractors,
consultants and/or any other person performing or required to perform services
on behalf of Tenant; (e) Tenant’s failure to furnish information or to respond
to any request by Landlord for any approval or information within any time
period prescribed, or if no time period is prescribed, then within two (2)
Business Days of such request; (f) Tenant’s insistence on materials, finishes or
installations other than Landlord’s Building Standard after having first been
informed by Landlord in writing at or before the time of delivery to Tenant of
final construction pricing

 

EXHIBIT “D”

Page 3



--------------------------------------------------------------------------------

for Tenant’s approval that such materials, finishes or installations will cause
a Delay; (g) any request by Tenant that Landlord delay the completion of any of
Landlord’s Work; (h) any breach or default by Tenant in the performance of
Tenant’s obligations under the Lease; (i) any delay resulting from Tenant’s
having taken possession of the Premises prior to its being substantially
completed, as defined above; or (j) any reasonably necessary displacement of any
of Landlord’s Work from its place in Landlord’s construction schedule resulting
from any of the causes for Delay.

 

7. FORCE MAJEURE DELAYS. For purposes of this Work Letter, “Force Majeure
Delays” shall mean any actual delay beyond the reasonable control of Landlord in
the construction of the Tenant Improvements, which is not a Tenant Delay and
which is caused by many of the causes described in Section 38 of the Lease.

 

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have executed this Work
Letter Agreement as of the date of the Lease.

 

TENANT:

     

LANDLORD:

STARBASE CORPORATION,
a Delaware corporation

     

STARWOOD O.C. PORTFOLIO I, L.L.C.,
a Delaware limited liability company

By:

 

/s/    DOUGLAS S. NORMAN        

     

By:

 

Starwood O.C. Holdings, L.L.C.,
a Delaware limited liability company,

its sole member

Print Name:

 

Douglas S. Norman

       

Print Title:

 

Director of Finance

       

By:                                         
                                                     

         

By: Transwestern O.C., L.L.C., a
        Delaware limited liability company,
        a manager and member

Print Name:                                  
                                              

       

Print Title:                                  
                                                

       

 

By:

 

/s/    RANDAL S. BESSOLO

   

Randal S. Bessolo


Managing Director

 

 

 

 

 

EXHIBIT “D”

Page 4



--------------------------------------------------------------------------------

PARKING

 

Landlord shall make available to Tenant at the commencement of the Term of this
Lease the use of twelve (12) of the Building’s parking spaces in the Building
parking garage or parking lot (the “Parking Garage”) on an unreserved basis and
four (4) of the Building’s parking spaces in the Parking Garage on a reserved
basis (the “Spaces”); provided, however, Tenant must notify Landlord in writing
within five (5) days of the execution hereof of the number of the Spaces which
Tenant elects to use. Commencing upon the Expansion Space Commencement Date,
Landlord shall make available to Tenant the use of a total of seventy-six (76)
of the parking spaces in the Parking Garage on an unreserved basis and eight (8)
of the Building’s parking spaces in the Parking Garage on a reserved basis (the
“Spaces”). Landlord shall have no obligation to make the Spaces available to
Tenant from 6:00 p.m. to 7:00 a.m. daily. Tenant shall be obligated to pay a
rental fee in an amount equal to Eighty-Five Dollars ($85.00) per stall, per
month for reserved spaces and Thirty-Five Dollars ($35.00) per stall, per month
for unreserved spaces together with all applicable taxes charged by any
governmental authority in connection with the rental of such Spaces. Commencing
as of the Commencement Date, Landlord shall make available to Tenant up to an
additional eighteen (18) unreserved spaces at a rental fee equal to Forty-Five
Dollars ($45.00) per stall, per month; provided, however, that Landlord shall
retain the right to recapture any or all of the additional spaces within thirty
(30) days’ notice to Tenant. Tenant must notify Landlord in writing within five
(5) days following the Commencement Date of the total number of additional
spaces Tenant elects to use.

 

It is hereby agreed and understood that Landlord’s sole obligation hereunder is
to make the Spaces available to Tenant. Tenant’s right to the use of such Spaces
shall be subject to compliance with the rules and regulations promulgated from
time-to-time by the manager of such Parking Garage, and shall be subject to
termination for violation of any such rules or regulations upon notice from such
manager. Landlord shall have no liability whatsoever for any property damage,
loss or theft and/or personal injury which might occur as a result of or in
connection with the use of the Spaces by Tenant, its employees, agents,
servants, customers, invitees and licensees, and Tenant hereby agrees to
indemnify and hold Landlord harmless from and against any and all costs, claims,
expenses, and/or causes of action which Landlord may incur in connection with or
arising out of Tenant’s use of the Spaces.

 

1. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

 

2. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Project. Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.

 

3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

 

4. No overnight or extended term storage of vehicles shall be permitted.

 

5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

 

6. All directional signs and arrows must be observed.

 

7. The speed limit within all parking areas shall be five (5) miles per hour.

 

8. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.

 

9. Loss or theft of parking identification devices must be reported to the
Management Office immediately, and a lost or stolen report must be filed by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any vehicle from the parking facilities that does not have
an identification device.

 

10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

 

11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.

 

EXHIBIT “E”

Page 1

 



--------------------------------------------------------------------------------

 

13. Tenant’s continued right to park in the parking facilities is conditioned
upon Tenant abiding by these rules and regulations and those contained in this
Lease. Further, if the Lease terminates for any reason whatsoever, Tenant’s
right to park in the parking facilities shall terminate concurrently therewith.

 

14. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
the Lease and these rules and regulations.

 

15. Landlord reserves the right to refuse the sale or use of monthly stickers or
other parking identification devices to any tenant or person who willfully
refuse to comply with these rules and regulations and all city, state or federal
ordinances, laws or agreements.

 

16. Landlord reserves the right to establish and change visitor parking fees,
and to modify and/or adopt such other reasonable and non-discriminatory rules
and regulations for the parking facilities as it deems necessary for the
operation of the parking facilities. Landlord may refuse to permit any person
who violates these rules to park in the parking facilities, and any violation of
the rules shall subject the vehicle to removal, at such vehicle owner’s expense.

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT “E”

Page 2

 



--------------------------------------------------------------------------------

TENANT’S INSURANCE REQUIREMENTS

 

This outlines the insurance requirements of your Lease. To assure compliance
with these terms, we suggest you send a copy of this Exhibit to your insurer or
agent. Initial Certificates must be provided to Landlord prior to occupancy of
the Premises.

 

1. Commercial General Liability Insurance:

 

Not less than $1,000,000.00 per occurrence per person

 

If only a combined single limit coverage is available, at least $1,000,000.00
per occurrence with an umbrella policy of at least $5,000,000.00 combined single
limit per occurrence

 

Bodily injury, property damage, personal injury or combination thereof; include
endorsement of separate policy for owned or non-owned automobile liability;
blanket contractual liability-covering Indemnity Paragraph 18; Landlord and
Building Manager as an additional insured; deductibles in amount reasonably
satisfactory to Landlord

 

2. Tenant’s Property Insurance:

 

Fire and extended coverage insurance on all personal property, including
removable trade fixtures and leasehold and tenant improvements, located in
Premises in amount equal to full replacement cost and in such additional amounts
as are required to meet Tenant’s obligations pursuant to Paragraph 19 and with
deductibles in amount reasonably satisfactory to Landlord; All Risks coverage of
Property owned by Tenant or for which the Tenant is legally liable; full
replacement cost basis

 

3. Tenant’s Worker’s Compensation and Employer’s Liability Insurance:

 

Statutory Limits and terms required by State and Federal law; $500,000
Employer’s Liability Limit

 

All insurance is to be with licensed insurers having a Best’s rating of “A X” or
better, and must include the following:

 

Waiver of Subrogation in favor of Landlord

Thirty (30) day pre-notice of cancellation/non-renewal to Landlord (sixty (60)
days for Property Insurance)

 

SEND CERTIFICATE TO:

(Name of Landlord from project file)

 

 

 

 

PLEASE INCLUDE ADDRESS OF PREMISES.

 

 

 

 

EXHIBIT “F”

 



--------------------------------------------------------------------------------

NOTICE OF COMMENCEMENT DATE

 

2/10/99

 

Starbase Corporation

4 Hutton Centre Drive

Suite 850

Santa Ana CA 92707

 

Re: Office Lease Agreement (the “Lease”) by and between Starwood CC Portfolio I,
LLC (the “Landlord”) and Starbase Corporation (the “Tenant”) covering the
approximate rentable area of 4099 feet, in Suite 850, in the Building, 4 Hutton
Centre Drive (the “Premises”)

 

This letter shall evidence various agreements by and between Landlord and Tenant
with respect to the above referenced Lease. Landlord and Tenant hereby
acknowledge and agree as follows:

 

  1.   [Except for those items shown on the Annex attached hereto entitled
“Landlord’s Punchlist” which Landlord will cause to be completed or corrected
within N/A days hereof,] Landlord has fully completed or caused to be completed
the construction and finish-out work required to be performed by Landlord under
the terms of the Lease and the Work Letter Agreement incorporated by reference
into the Lease as Exhibit “D” thereto.

 

  2.   The Landlord has no further obligation for construction and finish-out
[(except for the items on Landlord’s Punchlist and the items of which Landlord
is notified in writing by Tenant within fourteen (14) Business Days after Tenant
takes possession of the Premises)] with respect to the Premises, and both the
Building and the Premises are satisfactory to Tenant in all respects [(except as
specified above)].

 

  3.   TENANT ACKNOWLEDGES AND WARRANTS AND REPRESENTS TO LANDLORD THAT IT HAS
CONDUCTED ITS OWN INDEPENDENT INVESTIGATION OF THE PREMISES AND THAT SUCH
PREMISES ARE SUITABLE FOR THE PURPOSES AND USES CONTEMPLATED BY TENANT.

 

  4.   The Commencement Date of the Lease is                          1999.

 

Except as otherwise defined herein, all defined terms set forth herein shall
have the same meaning as set forth in the Lease.

 

The terms of this letter Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

If the terms of this letter agreement are satisfactory please execute all
multiple counterparts of this letter agreement and return one fully executed
copy to the undersigned at your convenience.

 

Sincerely,

 

LANDLORD: STARWOOD OC PORTFOLIO I, LLC

 

 

(optional)

By and Through its Building Manager,

(i.e. Transwestern Property Company)

 

By:

 

DEBRA A. BARGET

Name (print):

 

Debra A. Barget, RPA

Title:

 

Property Manager

 

ACKNOWLEDGED AND AGREED TO THIS

FEBRUARY 10, 1999.

 

TENANT: STARBASE CORPORATION

 

By:    DOUGLAS S. NORMAN        

Name (print):    Douglas S. Norman        

Title:    Director of Finance        

 

EXHIBIT “G”

Page 1

 



--------------------------------------------------------------------------------

ANNEX

 

LANDLORD’S PUNCHLIST

 

 

 

 

 

 

 

EXHIBIT “G”

Page 2

 



--------------------------------------------------------------------------------

RULES AND REGULATIONS

 

BUILDING RULES AND REGULATIONS

 

RULES AND REGS NEED TO BE REVIEWED BY BUILDING MANAGEMENT TO CONFIRM THAT THEY
CONFORM TO OPERATION OF BUILDING

 

The following rules and regulations shall apply, where applicable, to all leased
premises, the Building, the parking garage associated therewith, the land
situated beneath the Building and the appurtenances thereto:

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by any Tenant for any purpose other
than ingress and egress to and from the leased premises and for going from one
to another part of the Building.

 

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Damage resulting to any such fixtures or
appliances from misuse by a Tenant or such Tenant’s agents, employees or
invitees, shall be paid by such Tenant, and Landlord shall not in any case be
responsible therefor.

 

3. No signs, advertisements or notices shall be painted or affixed on or to any
windows, doors or other parts of such Building except those of such color, size,
style and in such places as shall be first approved in writing by Landlord. No
nails, hooks or screws (except for customary artwork or wallhangings) shall be
driven or inserted in any part of the Building except by the Building
maintenance personnel nor shall any part of the Building be defaced by Tenants.
No curtains or other window treatments shall be placed between the glass and the
Building standard window treatment.

 

4. Landlord will provide and maintain an alphabetical directory board for all
Tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.

 

5. Landlord shall provide all locks for doors in each Tenant’s leased premises,
at the cost of such Tenant, and no Tenant shall place any additional lock or
locks on any door in its leased area without Landlord’s prior written consent. A
reasonable number of keys to the locks on the doors in each Tenant’s leased
premises shall be furnished by Landlord to each Tenant, at the cost of such
Tenant, and the Tenant shall not have any duplicate keys made.

 

6. All Tenants will refer all contractors, contractors representatives and
installation technicians to Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services. This provision shall
apply to all work performed in the Building including, but not limited to
installations of telephones, telegraph equipment, electrical devices and
attachments, doors, entranceways, and any and all installations of every nature
affecting floors, walls, woodwork, trim windows, ceilings, equipment and any
other physical portion of the Building.

 

7. Movement in or out of the Building of furniture, office equipment, safes,
heavy equipment, bulky material, merchandise or materials which require the use
of elevators or stairways, or movements through the Building entrances or lobby
shall be restricted to such hours as Landlord shall designate. All such movement
shall be under the supervision of Landlord and shall proceed in a manner agreed
upon between the Tenants and Landlord by prearrangement before performance so as
to arrive at the optimum time, method and routing of such movement; subject,
however, to Landlord’s decision and control, to prohibit any such article from
being brought into the Building for safety or other concerns. The Tenants are to
assume all risks as to the damage to articles moved and injury to persons or
public engaged or not engaged in such movement, including equipment, property
and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for a Tenant from the time of entering
the property to completion of work; and Landlord shall not be liable for acts of
any person engaged in, or any damage or loss to any of said property or persons
resulting from, any act in connection with such service performed for a Tenant.

 

8. Landlord shall have the power to prescribe the weight and position of safes
and other heavy equipment or items which shall in all cases, to distribute
weight, stand on supporting devices approved by Landlord. All damages done to
the Building by the installation or removal of any property of a Tenant, or done
by a Tenant’s property while in the Building, shall be repaired at the expense
of such Tenant.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Each Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean. Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.
Nothing shall be swept or thrown into the corridors, halls, elevator shafts or
stairways.

 

11. Should a Tenant require telegraphic, telephonic, annunciator or other
communication service, Landlord will direct the electrician where and how wires
are to be introduced and placed and none shall be introduced or placed except as
Landlord’ shall direct. Electric current shall not be used for power or heating
without Landlord’s prior written permission.

 

EXHIBIT “H”

Page 1

 



--------------------------------------------------------------------------------

 

12. Tenant shall not make or permit any improper, objectionable or unpleasant
noises, or odors in the Building (including, but not limited to smoking in the
Building) or otherwise interfere in any way with other Tenants or persons having
business with them.

 

13. Tenant shall not allow a fire or bankruptcy sale or any auction to be held
on the premises or allow the premises to be used for the storage of merchandise
held for sale to the general public.

 

14. No birds or animals shall be brought into or kept in, on or about any
Tenant’s leased premises.

 

15. No flammable or explosive fluid or substance shall be used or kept in the
Building.

 

16. No portion of any Tenant’s leased premises shall at any time be used or
occupied as sleeping or lodging quarters.

 

17. Smoking shall not be permitted within any interior or exterior portion of
the Building; provided, however, that Landlord shall have the right to designate
certain exterior portions of the Building as areas in which smoking is
permitted, and shall place signs in those areas indicating as much.

 

Landlord reserves the right to rescind any of the rules and regulations and to
make such other and further reasonable rules and regulation as in its reasonable
judgment shall from time-to-time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the Tenants and their agents,
employees, licensees and invitees, which rules and regulations, when made and
written notice thereof is given to a Tenant, shall be binding upon it in like
manner as if originally herein prescribed.

 

 

 

 

 

 

EXHIBIT “H”

Page 2



--------------------------------------------------------------------------------

OMITTED

 

 

 

 

 

 

 

EXHIBIT “I”

Page 1

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (“Amendment”) is made as of this 21 day of May,
2000, by and between STARWOOD O.C. PORTFOLIO I, L.L.C., a Delaware limited
liability company (“Landlord”), and STARBASE CORPORATION, a Delaware corporation
(“Tenant”), with reference to the facts set forth in the Recitals below.

 

R E C I T A L S :

 

A. Landlord and Tenant previously entered into that certain Office Lease
Agreement dated June 30, 1998 (the “Lease”).

 

B. Pursuant to the Lease, Tenant currently leases from Landlord those certain
premises (the “Existing Premises”) at Hutton Centre, Santa Ana, California (the
“Project”) commonly known as Suite 800 comprising the entire eighth (8th) floor
of the building located at 4 Hutton Centre Drive (the “Building”). The Existing
Premises currently contain approximately 21,727 rentable square feet in the
aggregate.

 

C. Tenant has exercised Tenant’s Right to Lease the ninth (9th) floor of the
Building in accordance with Paragraph 51 of the Addendum to the Lease.

 

D. Landlord and Tenant desire to amend the Lease in order to, among other
things, lease to Tenant the Existing Premises and entire ninth (9th) floor of
the Building, all upon and subject to the new terms set forth below. The parties
intend that the economic terms and conditions of this Amendment supersede those
set forth in the Lease with respect to the Existing Premises.

 

E. Defined terms which are used in this Amendment without definition have the
meanings given to them in the Lease.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:

 

1. New Premises. Tenant hereby agrees to lease from Landlord and Landlord hereby
agrees to lease to Tenant the Existing Premises and the entire ninth (9th) floor
of the Building (to be known as Suite 900 and referred to hereinafter as the
“Expansion Space”) (collectively, the “New Premises”) on the terms and
conditions hereinafter set forth. The New Premises shall consist of
approximately 43,349 rentable square feet in the aggregate (38,391 usable square
feet), i.e., 21,727 rentable (18,738 usable) square feet on the eighth (8th)
floor and 21,622 rentable (19,653 usable) square feet on the ninth (9th) floor,
and is depicted on Exhibit “A” attached hereto. Exhibit “A” attached hereto
showing the New Premises is hereby incorporated into and made a part of the
Lease, as amended hereby, replacing the description of the Premises set forth
therein. Tenant’s use and occupancy of the New Premises shall be in accordance
with the terms and conditions of the Lease as amended hereby. As of the New
Premises Commencement Date (as hereinafter defined), all references in the Lease
to the defined term “Premises” shall mean and refer to the New Premises.

 

2. New Premises Commencement Date and Term. The term for Tenant’s leasing of the
New Premises (“New Term”) shall commence on the date set forth in the Work
Letter Agreement attached hereto as Exhibit “B” (“Work Letter”) and shall expire
on the last day of the 60th full calendar month thereafter.

 

3. Rent. Prior to the New Premises Commencement Date, Tenant shall continue to
pay Base Rental for the Existing Premises of $49,114.15 per month. Commencing as
of the New Premises Commencement Date and continuing for the duration of the New
Term, Tenant shall pay Base Rent for the New Premises in accordance with the
following schedule:

 

Period (in Months) *

--------------------------------------------------------------------------------

 

Monthly Base Rental

--------------------------------------------------------------------------------

*   - 12

 

$91,770.60

13 - 24

 

$93,904.80

25 - 36

 

$96,039.00

37 - 48

 

$98,173.20

49 - 60

 

$100,307.40

--------------------------------------------------------------------------------

*   Measured from the New Premises Commencement Date

 

Notwithstanding the above schedule, the first month’s Base Rental for the New
Premises shall be due and payable upon the New Premises Commencement Date.

 



--------------------------------------------------------------------------------

 

4. Tenant’s Pro Rata Share. Effective as of the New Premises Commencement Date,
Tenant’s Pro Rata Share for the New Premises shall be 20.67%.

 

5. Base Year. Notwithstanding any contrary provision in the Lease, effective as
of the New Premises Commencement Date and continuing for the duration of the New
Term, the Base Year for the New Premises shall be calendar year 2000. Tenant
shall not be subject to any pass throughs of Basic Costs during the initial
twelve (12) months of the New Term.

 

6. Additional Security Deposit. Notwithstanding any contrary provision in
Section 6 of the Lease, upon Tenant’s execution of this Amendment, Tenant shall
deposit with Landlord an additional $46,487.30 worth of Security Deposit which
shall be held by Landlord pursuant to Section 6 of the Lease along with the
$49,114.15 currently being held by Landlord for the Existing Premises (for a
total Security Deposit of $95,601.45), as security for the performance of
Tenant’s obligations under the Lease as amended hereby. Landlord hereby agrees
that Tenant, having met the minimum net worth requirement set forth in Section 6
of the Lease, shall have no obligation to deliver to Landlord the Expansion
Space Letter of Credit as set forth therein and Tenant’s existing Letter of
Credit shall be canceled.

 

7. Condition of New Premises. Landlord shall improve the New Premises per a
mutually agreeable space plan as set forth in the Work Letter, subject to
payment by Tenant of all costs in excess of the “Allowance” to be provided by
Landlord as described in the Work Letter.

 

8. Parking. Notwithstanding any contrary provision in Exhibit E to the Lease,
effective as of the New Premises Commencement Date, Tenant shall lease up to one
hundred seventy two (172) parking spaces, based upon a ratio of 4.5 spaces per
1,000 usable square feet of the New Premises for the balance of the New Term.
Tenant shall be obligated to lease a minimum of one hundred forty-five (145)
parking spaces. One hundred fifty seven (157) spaces out of Tenant’s total
parking allocation shall be unreserved spaces and the remaining fifteen (15)
spaces shall be reserved for Tenant’s exclusive use. Tenant shall pay to
Landlord as additional rent under the Lease, as amended hereby, the following
monthly parking charges for the New Term: $40.00 per space for unreserved spaces
and $85.00 per space for reserved space. If Tenant requires additional
unreserved parking spaces, subject to availability Landlord shall use reasonable
efforts to accommodate such requirements on an as-available, month-to-month
basis only at a cost of $45.00 per space per month during the New Term.

 

9. Right to Lease Additional Space. Tenant’ Right to Lease set forth in
Paragraph 51 of the Addendum to the Lease is hereby deleted and replaced by the
following provision:

 

Right to Lease Additional Space.

 

(a) Subject to the terms of this Paragraph 9, Paragraph 50 of the Addendum to
the Lease (with respect to the determination of the fair market rental rate) and
Paragraph 52 of the Addendum to the Lease, entitled “Options”, Tenant shall have
a continuous right to lease (“Tenant’s Right to Lease”) any space on the third
(3rd) and seventh (7th) floors of the Building (“First Offer Space”) to the
extent any such space becomes available for lease to third parties after the
expiration of any existing lease for such space during the New Term, including
the expiration of all renewal or extension options, and after the existing
tenant or occupant vacates their space . Tenant’s Right to Lease is subject and
subordinate to the rights of all other existing tenants of the Building with
prior expansion or lease rights relative to any First Offer Space.

 

(b) Landlord will give Tenant written notice of the availability of any First
Offer Space and the date the existing tenant or occupant, if any, is expected to
vacate such space (“Landlord’s Availability Notice”). Within five (5) days
following delivery of Landlord’s Availability Notice, Tenant will have the right
to request from Landlord in writing a written statement setting forth the basic
economic terms, including, but not limited to, Landlord’s determination of the
Base Rental, tenant improvement allowance, if any, and all other economic terms
and conditions (collectively, the “Economic Terms”), upon which Landlord is
willing to lease the First Offer Space to Tenant or to a third party. Such
Economic Terms will represent Landlord’s reasonable determination of the fair
market rental rate for the First Offer Space. Such fair market rental rate shall
have the meaning set forth in Paragraph 50.

 

(c) Within fifteen (15) business days after receipt of the Economic Terms from
Landlord, Tenant must give Landlord written notice pursuant to which Tenant
shall elect to either: (i) lease the First Offer Space upon such Economic Terms
and the same non-Economic Terms as set forth in the Lease with respect to the
Premises; (ii) refuse to lease the First Offer Space, specifying that such
refusal is not based upon the Economic Terms, but upon Tenant’s lack of need for
the First Offer Space, in which event Landlord may at any time thereafter lease
the First Offer Space to any party upon any terms Landlord deems appropriate; or
(iii) refuse to lease the First Offer Space, specifying that such refusal is
based upon the Economic Terms, in which event Tenant will also specify revised
Economic Terms upon which Tenant is willing to lease the First Offer Space
(provided that Tenant may not specify a different lease term for the First Offer
Space, it being understood that the term of the Lease with respect to any First
Offer Space shall be coterminous with the New Term). Tenant’s failure to timely
choose either clause (i), clause (ii) or clause (iii) above will be deemed to be
Tenant’s choice of clause (ii) above.

 

 

2



--------------------------------------------------------------------------------

 

(d) If Tenant gives Landlord notice pursuant to clause (c)(iii) above, Landlord
may elect, within five (5) days following receipt of such notice from Tenant,
either to: (i) lease the First Offer Space to Tenant upon such revised Economic
Terms proposed by Tenant, and the same other non-Economic Terms as set forth in
this Lease; or (ii) lease the First Offer Space at any time thereafter to any
third party upon terms which are not substantially more favorable to said party
than the Economic Terms originally proposed by Tenant. Landlord’s failure to
timely choose either clause (i) or clause (ii) above will be deemed to be
Landlord’s choice of clause (ii) above.

 

(e) If Tenant chooses (or is deemed to have chosen) clause (c)(ii) above, or if
Landlord chooses (or is deemed to have chosen) clause (d)(ii) above, Tenant’s
Right to Lease the First Offer Space as specified in the Availability Notice
will be null and void and of no further force or effect. If Tenant exercises its
Right to Lease as provided herein, the parties will promptly thereafter execute
an amendment to this Lease to include the First Offer Space in the New Premises
and to document the lease terms thereof.

 

(f) As provided above, Tenant’s Right to Lease is subject to all expansion and
extension rights and other rights to lease, as applicable, which Landlord has
granted to other tenants prior to the date of this Lease. Thus, Landlord’s
Economic Terms will be delivered to Tenant only after Landlord has appropriately
notified and received negative responses from all other tenants with rights in
the First Offer Space superior to Tenant’s rights.

 

10. Option to Extend. Tenant’s Extension Option set forth in Paragraph 50 of the
Addendum to the Lease shall continue in full force and effect as to the entire
New Premises.

 

11. Signs. Tenant shall be entitled to the following identity signs at Tenant’s
sole cost and expense: (i) four (4) strips on the directory board in the
Building lobby; (ii) one Building standard suite entry sign on each floor of the
New Premises and (iii) one elevator lobby sign on each floor of the New
Premises. Furthermore, subject to the criteria set forth below, Tenant shall
have the right to have the name “StarBase Corporation” or “StarBase” and the
corporate logo of StarBase Corporation placed exclusively in one (1)
building-top location on the exterior of the Building (“Building Top Sign”).
Tenant shall pay a fee of Three Thousand Three Hundred Thirty Three Thousand
Dollars and 33/100 ($3,333.33) per month during the New Term as consideration
for Tenant’s Building Top Sign rights. Such fee shall be due and payable monthly
concurrently with Tenant’s payments of Monthly Base Rental under the Lease. The
initial payment shall occur upon installation of the Building Top Sign. The
specific location and level of the Building Top Sign shall be mutually agreed
upon by Landlord and Tenant. If the Building Top Sign has not been installed
within twelve (12) months following the New Premises Commencement Date, Tenant’s
rights under this Paragraph 11 with respect to the Building Top Sign shall be
deemed null and void and of no further force or effect. Tenant shall maintain
and repair all of Tenant’s signs at Tenant’s expense, or at Tenant’s option have
Landlord maintain and repair all of Tenant’s signs at Tenant’s expense at a cost
commensurate with market costs. Upon the expiration or earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense (except as otherwise
set forth hereinabove), (i) cause all of Tenant’s signs to be removed from the
exterior and interior of the Building, (ii) repair any damage caused by the
removal of Tenant’s signs, and (iii) restore the underlying surfaces to the
condition existing prior to the installation of Tenant’s signs or at Tenant’s
option have Landlord do (i), (i) and (iii), at Tenant’s sole cost and expense,
at a cost commensurate with market costs.

 

The sign rights granted herein are personal to the original Tenant executing
this Amendment and may not be assigned, voluntarily or involuntarily, to any
person or entity unless approved in writing by Landlord. The rights granted to
the original Tenant hereunder are not assignable separate and apart from the
Lease, as amended hereby, nor may any right granted herein be separated from the
Lease, as amended hereby, in any manner, either by reservation or otherwise.
Notwithstanding the foregoing, Tenant’s sign rights will be assignable to the
surviving entity of a merger or acquisition pursuant to Section 13(f) of the
Lease.

 

12. Broker. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Grubb & Ellis Company, and that it knows of no other real estate broker or agent
who is or might be entitled to a commission in connection with this Amendment
other than Landlord’s broker. If Tenant has dealt with any person or real estate
broker with respect to this Amendment, then Tenant shall be solely responsible
for the payment of any fee due said person, broker or firm and Tenant shall
indemnify and hold Landlord free and harmless from and against any and all
claims, losses, damages, costs, expenses, actions or causes of action,
liability, or judgments with respect thereto, including attorneys’ fees and
court costs.

 

13. Inapplicable Provisions. Exhibit “D” to the Lease is hereby deleted as
inapplicable to the New Premises.

 

14. Satellite Dish. Subject all applicable governmental laws, rules,
regulations, codes, rules, ordinances and all conditions, covenants &
restrictions of record affecting the Project, provided Tenant obtains Landlord’s
prior written consent as to location, size, method of installation and screening
of such equipment, which consent shall not be unreasonably withheld delayed,
Tenant shall have a right to use a portion of the rooftop of the Building to
install one satellite dish along with associated conduit to accommodate
connectivity to the Premises, at no charge throughout the New Term, as Tenant
may deem desirable for the operation of its business; provided, however, (i)
Tenant shall enter into Landlord’s standard roof top license agreement in
connection with any such rooftop use, (ii) Tenant shall pay for all

 

 

3



--------------------------------------------------------------------------------

costs of installation, screening, maintenance, repair and insurance of such roof
top equipment, (iii) Landlord shall have approval rights as to location, size,
configuration, method of installation and screening of all such equipment, (iv)
no roof penetrations shall be made without obtaining Landlord’s consent, which
consent shall not be unreasonably withheld or delayed, and (v) Tenant shall, at
its own expense, promptly repair any damage or wear to the roof resulting from
the installation and use of such equipment, and upon the expiration or earlier
termination of the Lease, Tenant shall restore the Building and roof to the
condition existing prior to the placement of Tenant’s satellite dish and the
appurtenant conduit.

 

15. No Other Modifications. All terms and conditions of the Lease remain
unchanged and in full force and effect, except as otherwise expressly set forth
in this Amendment. To the extent of any conflict between the express terms of
the Lease and the express terms of this Amendment, the express terms of this
Amendment shall prevail and control.

 

IN WITNESS WHEREOF, the parties have each executed this Amendment as of the date
set forth above.

 

        “TENANT”

     

STARBASE CORPORATION,

a Delaware corporation

           

By: /s/    DOUGLAS S. NORMAN        

           

        Print Name: Douglas S. Norman

           

        (Vice) President: Chief Financial Officer

           

        Date: 5/10/00

           

By:                                                              

           

        Print Name:                                        

           

        (Vice) President:                               

           

        Date:                                                   

        “LANDLORD”

     

STARWOOD O.C. PORTFOLIO I, L.L.C.,

a Delaware limited liability company

           

By:

 

Starwood O.C. Holdings, L.L.C.,
a Delaware limited liability company,
its sole member

               

By:   Transwestern O.C., L.L.C.,

          a Delaware limited liability company

          a manager and member

 

               

            By: Transwestern Investment Company, L.L.C.,
                    Its: Agent

               

                    By: /s/    STEPHEN D. MILLER        

                           Stephen D. Miller


                           Vice President

 

4



--------------------------------------------------------------------------------

DEPICTION OF NEW PREMISES

 

[To Be Supplied]

 

 

 

 

 

[GRAPHIC APPEARS HERE]

 

 

 

 

 

 

EXHIBIT “A”

 



--------------------------------------------------------------------------------

WORK LETTER AGREEMENT

 

[ALLOWANCE]

 

This WORK LETTER AGREEMENT (“Work Letter Agreement”) is entered into as of the
21 day of May, 2000 by and between STARWOOD O.C. PORTFOLIO I, L.L.C., a Delaware
limited liability company (“Landlord”), and STARBASE CORPORATION, a Delaware
corporation (“Tenant”).

 

R E C I T A L S :

 

A. Concurrently with the execution of this Work Letter Agreement, Landlord and
Tenant have entered into that certain First Amendment to Lease (the
“Amendment”). The Amendment amends that certain Office Lease Agreement dated as
of June 30, 1998 (as amended, the “Lease”), concerning certain premises (the
“Existing Premises”) known as Suite 800 located on the eighth (8th) floor of
that certain building in Hutton Centre at 4 Hutton Centre Drive, Santa Ana,
California (the “Building”). All terms not defined herein have the same meaning
as set forth in the Lease as amended by the Amendment. To the extent applicable,
the provisions of the Lease as amended by the Amendment are incorporated herein
by this reference.

 

B. The parties desire that the Existing Premises be expanded to include the
entire ninth (9th) floor of the Building (the “Expansion Space”). The Existing
Premises and the Expansion Space are collectively referred to hereinafter as the
“New Premises.”

 

C. In order to induce Tenant to enter into the Amendment and in consideration of
the mutual covenants hereinafter contained, Landlord and Tenant agree as follows
with respect to improvements for the New Premises:

 

1. TENANT IMPROVEMENTS. As used in the Lease as amended by the Amendment, and
this Work Letter Agreement, the term “Tenant Improvements” or “Tenant
Improvement Work” means those items of general tenant improvement construction
using Building standard materials shown on the Final Plans (described in Section
4 below), more particularly described in Section 5 below for the New Premises.

 

2. WORK SCHEDULE. As soon as practicable following the execution of this Work
Letter Agreement, Landlord will deliver to Tenant, for Tenant’s review and
approval, a schedule (“Work Schedule”) which will set forth the timetable for
the planning and completion of the installation of the Tenant Improvements. The
Work Schedule will set forth each of the various items of work to be done or
approval to be given by Landlord and Tenant in connection with the completion of
the Tenant Improvements. The Work Schedule will be submitted to Tenant for its
approval, which approval Tenant agrees not to unreasonably withhold, and, once
approved by both Landlord and Tenant, the Work Schedule will become the basis
for completing the Tenant Improvements. All plans and drawings required by this
Work Letter Agreement and all work performed pursuant thereto are to be prepared
and performed in accordance with the Work Schedule. Landlord may, from time to
time during construction of the Tenant Improvements, modify the Work Schedule as
Landlord reasonably deems appropriate.

 

3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Work Letter
Agreement:                                         .

 

Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Work Letter Agreement:                                         .

 

All communications with respect to the matters covered by this Work Letter
Agreement shall be made to Landlord’s Representative or Tenant’s Representative,
as the case may be, in writing in compliance with the notice provisions of the
Lease. Either party may change its representative under this Work Letter
Agreement at any time by written notice to the other party in compliance with
the notice provisions of the Lease.

 

4. TENANT IMPROVEMENT PLANS.

 

(a) Preparation of Space Plans. In accordance with the Work Schedule, Tenant
agrees to meet with Landlord’s architect and/or space planner for the purpose of
promptly preparing preliminary space plans for the layout of the New Premises
(“Space Plans”). The Space Plans are to be sufficient to convey the
architectural design of the New Premises and layout of the Tenant Improvements
therein and are to be submitted to Landlord in accordance with the Work Schedule
for Landlord’s approval. If Landlord reasonably disapproves any aspect of the
Space Plans, Landlord will advise Tenant in writing of such disapproval and the
reasons therefor in accordance with the Work Schedule. Tenant will then submit
to Landlord for Landlord’s approval, in accordance with the Work Schedule, a
redesign of the Space Plans incorporating the revisions reasonably required by
Landlord.

 

EXHIBIT “B”

 



--------------------------------------------------------------------------------

 

(b) Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Landlord’s architect will prepare such
complete architectural plans, drawings and specifications and complete
engineered mechanical, structural and electrical working drawings as Landlord
may deem necessary for all of the Tenant Improvements for the New Premises
(collectively, the “Final Plans”). The Final Plans will show: (a) the
subdivision (including partitions and walls), layout, lighting, finish and
decoration work (including carpeting and other floor coverings) for the New
Premises; (b) all internal and external communications and utility facilities
which will require conduiting or other improvements from the base Building shell
work and/or within common areas; and (c) all other specifications for the Tenant
Improvements. The Final Plans will be submitted to Tenant for signature to
confirm that they are consistent with the Space Plans. If Tenant reasonably
disapproves any aspect of the Final Plans based on any inconsistency with the
Space Plans, Tenant agrees to advise Landlord in writing of such disapproval and
the reasons therefor within the time frame set forth in the Work Schedule. In
accordance with the Work Schedule, Landlord will then cause Landlord’s architect
to redesign the Final Plans incorporating the revisions reasonably requested by
Tenant so as to make the Final Plans consistent with the Space Plans.

 

(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) be then compatible with
and of at least equal quality as the standard construction materials used by
Landlord in the Building (the “Standards”) and approved by Landlord; (iii)
comply with all applicable laws, ordinances, rules and regulations of all
governmental authorities having jurisdiction, and all applicable insurance
regulations; (iv) not require Building service beyond the level normally
provided to other tenants in the Building and will not overload the Building
floors; and (v) be of a nature and quality consistent with the overall
objectives of Landlord for the Building, as determined by Landlord in its
reasonable but subjective discretion

 

(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Landlord’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Landlord’s architect,
with Tenant’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans no further changes may be made without
the prior written approval of both Landlord and Tenant, and then only after
agreement by Tenant to pay any excess costs resulting from the design and/or
construction of such changes. Tenant hereby acknowledges that any such changes
will be subject to the terms of Section 10 below.

 

(e) Changes to Shell of Building. If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the “Allowance” described in Section 5 below.

 

(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Landlord will submit
to Tenant a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County in which the New Premises is located (the
“Work Cost Estimate”). Tenant will either approve the Work Cost Estimate or
disapprove specific items and submit to Landlord revisions to the Final Plans to
reflect deletions of and/or substitutions for such disapproved items. Submission
and approval of the Work Cost Estimate will proceed in accordance with the Work
Schedule. Upon Tenant’s approval of the Work Cost Estimate (such approved Work
Cost Estimate to be hereinafter known as the “Work Cost Statement”), Landlord
will have the right to purchase materials and to commence the construction of
the items included in the Work Cost Statement pursuant to Section 6 hereof. If
the total costs reflected in the Work Cost Statement exceed the Allowance as
described in Section 5(b) below, Tenant agrees to pay such excess, as additional
rent, within fifteen (15) business days after Tenant’s approval of the Work Cost
Estimate or amortize such excess pursuant to Section 5(b) below. Throughout the
course of construction, any differences between the estimated Work Cost in the
Work Cost Statement and the actual Work Cost will be determined by Landlord and
appropriate adjustments and payments by Landlord or Tenant, as the case may be,
will be made within ten (10) business days thereafter, or amortize such excess
pursuant to Section 5(b) below.

 

5. PAYMENT FOR THE TENANT IMPROVEMENTS.

 

(a) Allowance. Landlord hereby grants to Tenant a tenant improvement allowance
of $9.00 per usable square foot of the New Premises, i.e., Three Hundred Forty
Five Thousand, Five Hundred Nineteen and No/100 Dollars ($345,519.00) (the
“Allowance”). Landlord and Tenant hereby acknowledge that the Allowance includes
the $4.00 per usable square foot “Expansion Space Allowance” described in
Exhibit “D” to the original Lease which was never used by Tenant. The Allowance
is to be used only for:

 

(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical,electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans. The Allowance may be used
for the payment of extraordinary design work not consistent with the scope of
the Standards (i.e., above-standard design work); or for payments to any other
consultants, designers or architects other than Landlord’s architect and/or
Tenant’s architect, provided, however that total expenditures for architectural
services shall not exceed $2.00 per usable square foot,

 

2



--------------------------------------------------------------------------------

 

(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

 

(iii) Construction of the Tenant Improvements, including, without limitation,
the following:

 

(aa) Installation within the New Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

 

(bb) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the New Premises;

 

(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the New Premises, including the cost of meter and key control for
after-hour air conditioning;

 

(dd) Any additional improvements to the New Premises required for Tenant’s use
of the New Premises including, but not limited to, odor control, special
heating, ventilation and air conditioning, noise or vibration control or other
special systems or improvements and telephone and data cabling;

 

(ee) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
New Premises;

 

(ff) All plumbing, fixtures, pipes and accessories necessary for the New
Premises;

 

(gg) Testing and inspection costs; and

 

(hh) Signage costs;

 

(ii) Labor costs associated with temporarily moving/relocating Tenant’s
furniture/furniture systems as required to complete the Tenant Improvements; and

 

(jj) Fees for the contractor and Landlord’s tenant improvement coordinator
including, but not limited to, fees and costs attributable to general conditions
associated with the construction of the Tenant Improvements, such as
contractor’s overhead and Landlord’s standard five percent (5%) construction
management fee for Landlord’s tenant improvement coordinator.

 

(b) Excess Costs. The cost of each item referenced in Section 5(a) above shall
be charged against the Allowance. If the Work Cost exceeds the Allowance, Tenant
agrees to pay to Landlord such excess including a five percent (5%) fee for the
tenant improvement coordinator associated with the supervision of such excess
work prior to the commencement of construction within five (5) business days
after invoice therefor (less any sums previously paid by Tenant for such excess
pursuant to the Work Cost Estimate). Notwithstanding the foregoing, Tenant shall
have the right to amortize up to a maximum of $4.00 per usable square foot of
the New Premises, i.e., One Hundred Fifty Three Thousand Five Hundred Sixty Four
Dollars ($153,564) of any excess costs above the Allowance over the New Term
with interest at twelve percent (12%) per annum. Such excess costs shall be due
and payable in equal monthly installments concurrently with Tenant’s monthly
payments of Base Rental under the Lease as amended by the Amendment. In no event
will the Allowance be used to pay for Tenant’s furniture, artifacts, equipment,
telephone systems or any other item of personal property which is not affixed to
the New Premises.

 

(c) Changes. If, after the Final Plans have been prepared and the Work Cost
Statement has been established, Tenant requires any changes or substitutions to
the Final Plans, any additional costs related thereto, including a five percent
(5%) fee for Landlord’s tenant improvement coordinator associated with the
supervision of such changes or substitutions, are to be paid by Tenant to
Landlord prior to the commencement of construction of the Tenant Improvements
provided, however, that Landlord will first apply toward any such increase any
remaining balance of the Allowance or shall amortize such increase pursuant to
Section 5(b) above if there is no balance left in the Allowance. Any changes to
the Final Plans will be approved by Landlord and Tenant in the manner set forth
in Section 4 above and will, if necessary, require the Work Cost Statement to be
revised and agreed upon between Landlord and Tenant in the manner set forth in
Section 4(f) above. Landlord will have the right to decline Tenant’s request for
a change to the Final Plans if such changes are inconsistent with the provisions
of Section 4 above.

 

(d) Governmental Cost Increases. If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant agrees to pay Landlord the amount of such
increase, including a five percent (5%) fee for the tenant improvement
coordinator associated with the supervision of such additional work, within five
(5) days of Landlord’s invoice therefor; provided, however, that Landlord will
first apply toward any such increase any remaining balance of the Allowance
provided, however, that Landlord will first apply toward any such increase any
remaining balance of the Allowance or shall amortize such increase pursuant to
Section 5(b) above if there is no balance left in the Allowance.

 

3



--------------------------------------------------------------------------------

 

(e) Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements shall not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Lease as amended by the Amendment.

 

6. CONSTRUCTION OF TENANT IMPROVEMENTS. Until Tenant approves the Final Plans
and Work Cost Statement, Landlord will be under no obligation to cause the
construction of any of the Tenant Improvements. Following Tenant’s approval of
the Work Cost Statement described in Section 4(f) above and upon Tenant’s
payment of the total amount by which such Work Cost Statement exceeds the
Allowance, if any, Landlord’s contractor will commence and diligently proceed
with the construction of the Tenant Improvements, subject to Tenant Delays (as
described in Section 9 below) and Force Majeure Delays (as described in Section
10 below).

 

The Tenant Improvements shall be performed during normal business hours or after
normal business hours as necessary within the Existing Premises. Tenant shall
remain in possession of the Existing Premises and shall not be entitled to any
abatement of rent or other damages for any inconvenience Tenant may suffer
during such time. Landlord and Tenant shall cooperate and cause their respective
employees, agents and contractors to cooperate with the other during said period
to expedite completion of the Tenant Improvements as well as to minimize any
unreasonable interference with Tenant’s business operations in the Existing
Premises. Such cooperation by Tenant shall include, without limitation, moving
and/or other temporary relocation of furniture and fixtures as necessary to
complete the Tenant Improvements in an expeditious manner.

 

7. FREIGHT/CONSTRUCTION ELEVATOR. As applicable, Landlord will, consistent with
its obligation to other tenants in the Building, if appropriate and necessary,
make the freight/construction elevator reasonably available to Tenant in
connection with the initial decorating, furnishing and moving into the Expansion
Space.

 

8. NEW PREMISES COMMENCEMENT DATE AND SUBSTANTIAL COMPLETION.

 

(a) New Premises Commencement Date. The term of the Lease as to the New Premises
will commence on the date (the “New Premises Commencement Date”) which is the
earlier of: (i) the date Tenant moves into the Expansion Space to commence
operation of its business in all or any portion of the Expansion Space; or (ii)
the date the Tenant Improvements have been “substantially completed” (as defined
below); provided, however, that if substantial completion of the Tenant
Improvements is delayed as a result of any Tenant Delays described in Section 9
below, then the New Premises Commencement Date as would otherwise have been
established pursuant to this Section 8(a)(ii) will be accelerated by the number
of days of such Tenant Delays.

 

(b) Substantial Completion; Punch-List. For purposes of Section 8(a)(ii) above,
the Tenant Improvements will be deemed to be “substantially completed” when
Landlord’s contractor certifies in writing to Landlord and Tenant that Landlord:
(a) is able to provide Tenant with reasonable access to the Expansion Space; (b)
has substantially performed all of the Tenant Improvement Work required to be
performed by Landlord under this Work Letter Agreement, other than decoration
and minor “punch-list” type items and adjustments which do not materially
interfere with Tenant’s access to or use of the Expansion Space; and (c) has
obtained a temporary certificate of occupancy or other required equivalent
approval from the local governmental authority permitting occupancy of the
Expansion Space. Within ten (10) days after receipt of such certificate from
Landlord’s contractor, Tenant will conduct a walk-through inspection of the
Expansion Space with Landlord and provide to Landlord a written punch-list
specifying those decoration and other punch-list items which require completion,
which items Landlord will thereafter diligently complete.

 

(c) Delivery of Possession. Landlord agrees to deliver possession of the
Expansion Space to Tenant when the Tenant Improvements for the Expansion Space
have been substantially completed in accordance with Section (b) above. The
parties estimate that Landlord will deliver possession of the Expansion Space to
Tenant and the New Term will commence on or before September 1, 2000. Subject to
the terms and conditions of the Amendment, Landlord agrees to use its
commercially reasonable efforts to cause the Expansion Space to be substantially
completed on or before September 1, 2000. Tenant agrees that if Landlord is
unable to deliver possession of the Expansion Space to Tenant on or prior to
September 1, 2000, the Amendment will not be void or voidable, nor will Landlord
be liable to Tenant for any loss or damage resulting therefrom. Landlord shall
deliver the Expansion Space to Tenant broom clean, with all Building systems
operating and in good working order.

 

Notwithstanding the foregoing, Tenant shall be entitled to occupy the ninth
(9th) floor for fourteen (14) days prior to the New Premises Commencement Date
for purposes of installing Tenant’s furniture, fixtures and equipment (“Tenant’s
Work”). Tenant’s Work shall be performed by Tenant at its sole cost and expense.
Such early occupancy shall be subject to all of the terms and conditions of the
Lease as amended by the Amendment, including, without limitation, the provisions
of Sections 15 through 18, except that provided Tenant does not commence the
operation of business from the ninth (9th) floor, Tenant will not be obligated
to pay Base Rental or any additional rent during such early occupancy period.
Tenant shall provide Landlord with prior notice of any such intended early
occupancy so as not to interfere with Landlord in the completion of the Tenant
Improvements for the New Premises.

 

4



--------------------------------------------------------------------------------

 

9. TENANT DELAYS. For purposes of this Work Letter Agreement, “Tenant Delays”
means any delay in the completion of the Tenant Improvements resulting from any
or all of the following: (a) Tenant’s failure to timely perform any of its
obligations pursuant to this Work Letter Agreement, including any failure to
complete, on or before the due date therefor, any action item which is Tenant’s
responsibility pursuant to the Work Schedule delivered by Landlord to Tenant
pursuant to this Work Letter Agreement; (b) Tenant’s changes to Space Plans or
Final Plans after Landlord’s approval thereof; (c) Tenant’s request for
materials, finishes, or installations which are not readily available or which
are incompatible with the Standards; (d) any delay of Tenant in making payment
to Landlord for Tenant’s share of the Work Cost; or (e) any other act or failure
to act by Tenant, Tenant’s employees, agents, architects, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant.

 

10. FORCE MAJEURE DELAYS. For purposes of this Work Letter, “Force Majeure
Delays” means that if either party hereto is delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strikes,
lock-outs, labor troubles, inability to procure materials, failure of power,
governmental moratorium or other governmental action or inaction (including
failure, refusal or delay in issuing permits, approvals and/or authorizations),
injunction or court order, riots, insurrection, war, fire, earthquake, flood or
other natural disaster or other reason of a like nature not the fault of the
party delaying in performing work or doing acts required under the terms of the
Lease (but excluding delays due to financial inability) (herein collectively,
“Force Majeure Delays”), then performance of such act shall be excused for the
period of the delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay.

 

11. LANDLORD’S WORK. Landlord, at Landlord’s sole cost and expense, and not as
part of the Allowance, shall be responsible for renovating the common hallways
and lobbies within the New Premises using Building standard colors and materials
mutually selected by Landlord and Tenant (“Landlord’s Work”). Landlord shall
perform Landlord’s Work concurrently with the completion of the Tenant
Improvements.

 

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Work
Letter to be duly executed by their duly authorized signatories as of the date
of the Amendment.

 

        “LANDLORD”

     

STARWOOD O.C. PORTFOLIO I, L.L.C.

a Delaware limited liability company

           

By:

 

Starwood O.C. Holdings, L.L.C
. a Delaware limited liability company,
its sole member

               

By:   Transwestern O.C., L.L.C.,

          a Delaware limited liability company,

          a manager and member

 

               

          By: Transwestern Investment Company, L.L.C.,
                    Its: Agent

               

                 By: /s/    STEPHEN D. MILLER        

                       Stephen D. Miller


                       Vice President

        “TENANT”

     

STARBASE CORPORATION,

a Delaware corporation

           

By: /s/    DOUGLAS S. NORMAN

           

       Print Name: DOUGLAS S. NORMAN

           

       (Vice) President: Chief Financial Officer

           

       Date: 5/10/00

           

By:                                                                   

           

       Print Name:                                                

           

       Assistant Secretary                                    

           

       Date:                                                           

 

5